Exhibit 10.1

 

EXECUTION COPY

 

CONFIDENTIAL

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

by and among

 

PACIFIC ETHANOL CENTRAL, LLC,

 

PACIFIC AURORA, LLC,

 

and

 

AURORA COOPERATIVE ELEVATOR COMPANY

 

Dated as of February 28, 2020

 



 

 

 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS 1 Article 2 PURCHASE AND SALE OF THE COMPANY Interests 15
2.1 Purchase and Sale of the Company Interests 15 2.2 Closing 15 2.3
Consideration 15 2.4 Estimated Closing Date Statement 15 2.5 Post-Closing
Adjustment 16 2.6 Required Withholdings 18 Article 3 REPRESENTATIONS AND
WARRANTIES OF SELLER 18 3.1 Title to Company Interests 18 3.2 Organization; Good
Standing 19 3.3 Power and Authority 19 3.4 Consents and Approvals; No Violation
19 3.5 Litigation 19 3.6 Brokers’ Fees 20 Article 4 REPRESENTATIONS AND
WARRANTIES REGARDING THE COMPANY 20 4.1 Consents and Approvals; No Violation 20
4.2 Capitalization; Subsidiaries 21 4.3 Real Property 21 4.4 Financial
Statements 22 4.5 Assets Used in Business 24 4.6 Absence of Certain Changes 24
4.7 Compliance with Law; Permits 26 4.8 Environmental Matters 27 4.9 Tax Matters
27 4.10 Intellectual Property 28 4.11 Contracts 29 4.12 Employment and Labor
Matters 31 4.13 Employee Benefits Plans 31 4.14 Affiliate Transactions 32 4.15
Litigation 32 4.16 Bank Accounts and Managers 32 4.17 Books and Records 32 4.18
Undisclosed Liabilities 32 4.19 Insurance 33



 



i

 

 



Article 5 REPRESENTATIONS AND WARRANTIES OF BUYER 33 5.1 Organization; Good
Standing 33 5.2 Power and Authority 33 5.3 Consents and Approvals 33 5.4
Litigation 33 5.5 Brokers’ Fees 34 5.6 Investment Representation 34 5.7 Buyer’s
Due Diligence 34 Article 6 PRE-CLOSING COVENANTS 34 6.1 Conduct of the Business
34 6.2 Appropriate Actions 37 6.3 Consents; Further Assurances 38 6.4
Confidentiality 39 6.5 Public Announcements 39 6.6 Due Diligence Access 39 6.7
Contact with Business Relations 40 6.8 Transferred Employees 40 6.9 Reduction of
Railcar Fleet 41 6.10 Financing Assistance 41 6.11 Exclusivity and ROFO Notice
42 6.12 Transition Services 42 6.13 Real Estate Diligence 42 6.14 Carbon Score
43 6.15 Non-Compliant Ethanol 43 Article 7 CLOSING DELIVERABLES 43 7.1 Closing
Deliverables of Seller 43 7.2 Closing Deliverables of Buyer 45

 



ii

 

 

Article 8 CONDITIONS TO CLOSING 45 8.1 Conditions to Obligations of Buyer and
Seller 45 8.2 Additional Conditions to Obligations of Buyer 45 8.3 Additional
Conditions to Obligations of Seller 46 Article 9 GENERAL COVENANTS 47 9.1 Books
and Records; Access 47 Article 10 Survival; INDEMNIFICATION 47 10.1 Survival of
Representations, Warranties and Covenants 47 10.2 Indemnification Provisions for
Benefit of Buyer 48 10.3 Indemnification Provisions for Benefit of Seller 49
10.4 Matters Involving Third Parties 49 10.5 Direct Claims 50 10.6 Certain
Limitations 50 10.7 Exclusive Remedy 51 10.8 Effect of Investigation 51 Article
11 TAX MATTERS 51 11.1 Cooperation on Tax Matters 51 Article 12 TERMINATION 53
12.1 Termination of the Agreement 53 12.2 Effect of Termination 54 Article 13
MISCELLANEOUS 54 13.1 No Third-Party Beneficiaries 54 13.2 Entire Agreement 54
13.3 Succession and Assignment 55 13.4 Counterparts 55 13.5 Headings;
Interpretation 55 13.6 Notices 55 13.7 Governing Law 56 13.8 Submission To
Jurisdiction; Waiver of Jury Trial. 57 13.9 Amendments 57 13.10 Extension;
Waiver 57 13.11 Severability 58 13.12 Expenses 58 13.13 Construction 58 13.14
Incorporation of Exhibits and Schedules 58 13.15 Specific Performance 58 13.16
Release 59



 

Exhibit A Accounting Policies Exhibit B Net Working Capital Illustration Exhibit
C Ethanol Specifications Exhibit D Seller Deed of Trust Collateral Exhibit E
Purchase Price Allocation Methodology

 



iii

 



 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of
February 28, 2020, is made and entered into by and among Pacific Ethanol
Central, LLC, a Delaware limited liability company (the “Seller”), PACIFIC
AURORA, LLC, a Delaware limited liability company (the “Company”), and AURORA
COOPERATIVE ELEVATOR COMPANY, a Nebraska cooperative company (“Buyer”). Seller,
the Company and Buyer are sometimes referred to herein, individually, as a
“Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, Seller and Buyer are collectively the owners of all of the issued and
outstanding membership interests of the Company, with Seller owning 73.93
membership interests (or units) of the Company and Buyer owning 26.07 membership
interests (or units) of the Company;

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, Buyer
desires to purchase from Seller, and Seller desire to sell to Buyer, all of the
issued and outstanding membership interests (or units) of the Company owned by
Seller (the “Company Interests”).

 

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties hereby agree as follows:

 

Article 1
DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“2018 Financial Statements” has the meaning set forth in Section 4.4(a)(i).

 

“Accounting Policies” means the accounting procedures, policies and
methodologies with respect to calculation of Net Working Capital, including
defined terms in the definition of Net Working Capital, attached as Exhibit A to
this Agreement.

 

“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, a merger, consolidation, business combination, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving the acquisition of any of the Company Interests, any other Equity
Interests of the Company or any Company Subsidiary, or any of the assets of
Company or any Company Subsidiary outside of the Ordinary Course, in each case
other than the transactions contemplated by this Agreement. Without limitation
of the foregoing, the term “Acquisition Proposal” shall include any proposed
transaction, or any action or occurrence with respect to any such transaction,
for which a Party would be required to deliver a ROFO Notice pursuant to the
terms of the Company Operating Agreement.

 

1

 

 

“Action” means any action, audit, claim, demand, lawsuit, litigation (at law or
in equity), petition, mediation, arbitration, complaint, investigation or
proceeding (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted or heard by or before any Governmental Authority, or any notice of
non-compliance or violation, consent order or consent agreement by or before a
Governmental Authority.

 

“Adjusted Purchase Price” means an amount equal to (a) the Base Purchase Price;
plus (b) the Net Working Capital Adjustment Amount, plus (c) any Seller
Intercompany Payable, minus (d) any Seller Intercompany Receivable.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and under “common control with”) means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Affiliates of Seller shall include, but not be limited
to, Kinergy, Pacific Ag. Products, LLC and Parent. Prior to the Closing, Buyer
is not an Affiliate of the Company.

 

“Affiliate Agreements” means (a) the Co-Product Marketing Agreement, (b) the
Ethanol Marketing Agreement, (c) the Grain Procurement and Marketing Agreement,
(d) the Asset Management Agreement and (e) the Company Operating Agreement.

 

“Affiliated Group” means any affiliated group within the meaning of Section
1504(a) of the Code or any similar group defined under a similar provision of
state, local or foreign Tax Law.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Allocation Schedule” has the meaning set forth in Section 11.1(e).

 

“Ancillary Agreements” has the meaning set forth in Section 3.3.

 

“Asset Management Agreement” means the Asset Management Agreement, dated as of
December 15, 2016, between the Company and Parent, as amended, supplemented or
modified from time to time.

 

“Assigned Employee” has the meaning set forth in Section 4.12(b).

 

“Aurora East Restart Credit” means $625,000.00.

 

“Aurora Facility” the site and facilities located in Aurora, Nebraska owned or
operated, at any time, by the Company or any Company Subsidiary, comprising (i)
two ethanol production facilities, (b) grain storage facilities (including two
elevators, two storage bins and associated grain handling facilities), (c)
interconnected private railroad tracks (including a double rail loop, ladder
tracks and spur lines), (d) the storage space for ethanol and distillers grains,
(e) administrative offices and building structures, (f) site improvements
including roads, loading and unloading facilities, and fencing, and (g) piping,
structures and equipment for delivery of ethanol and grains and for delivery of
water, fuel, waste water discharge and other Consumables required for facility
operation and maintenance.

 

2

 

 

“Aurora Facility’s Production Capacity” means, solely for purposes of
calculating the Base Purchase Price, an aggregate annual ethanol production
capacity of the Aurora Facility in the amount of 144,500,000 gallons.

 

“Balance Sheet Date” has the meaning set forth in Section 4.4(a)(ii).

 

“Base Purchase Price” has the meaning set forth in Section 2.3(a).

 

“Business” means the business of owning, operating and managing the Aurora
Facility and any other business of the Company and the Company Subsidiaries as
conducted as of the date of this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or permitted to be closed in the State of
Nebraska.

 

“Business Permits” has the meaning set forth in Section 4.7(b).

 

“Buyer” has the meaning set forth in the preamble to this Agreement.

 

“Buyer Indemnitees” has the meaning set forth in Section 10.2(a).

 

“Buyer Intercompany Financing” means any portion of the Financing Buyer elects,
in its sole discretion, to provide to the Company on the Closing Date.

 

“Buyer Released Claims” has the meaning set forth in Section 13.16(b).

 

“Buyer Required Government Approvals” has the meaning set forth in Section 5.3.

 

“Carbon Score” means the carbon index score assigned by the California Air
Resources Board (CARB) for the Business.

 

“Cash and Cash Equivalents” means: (a) cash and cash equivalents of the Company
and the Company Subsidiaries, specifically including (i) marketable securities
and (ii) short-term investments, in each case as determined in accordance with
GAAP; (b) restricted cash (including all cash posted to support letters of
credit, performance bonds or other similar obligations); and (c) deposits with
third parties (including deposits with landlords, whether categorized as prepaid
expenses or otherwise), in each case as of the Closing Date. Cash and Cash
Equivalents shall be calculated net of issued but uncleared checks and drafts
and shall include checks, other wire transfers and drafts deposited for the
account of the Company or a Company Subsidiary.

 

“Cash Payment Amount” means an amount equal to (a) the Adjusted Purchase Price,
minus (b) any Indebtedness of the Company or any Company Subsidiary as of the
Closing Date, minus (c) any Transaction Expenses, minus (d) the principal amount
of the Seller Notes.

 

“Cash Payment Decrease” has the meaning set forth in Section 2.5(c)(ii).

 

“Cash Payment Increase” has the meaning set forth in Section 2.5(c)(i).

 

3

 

 

“Cleanup” means all actions required to: (a) clean up, remove, treat or
remediate Hazardous Materials in the environment; (b) address or prevent the
Release of Hazardous Materials so that they do not migrate, endanger or threaten
to endanger public health or welfare or the environment; (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care;
or (d) respond to any Order relating to the cleanup, removal, treatment or
remediation or potential cleanup, removal, treatment or remediation of Hazardous
Materials in the environment.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Cash Payment Amount” has the meaning set forth in Section 2.4.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Date Statement” has the meaning set forth in Section 2.5(a).

 

“Co-Product Marketing Agreement” means the Co-Product Marketing Agreement, dated
December 2016, between the Company and Pacific Ag. Products, LLC.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commodity Hedging Arrangement” means any arrangement, including any commodity
account, contract or option to hedge the price of corn purchases, ethanol sales,
distillers grains sales or natural gas purchases.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Interests” has the meaning set forth in the recitals to this Agreement.

 

“Company Operating Agreement” means that certain Amended and Restated Limited
Liability Company Agreement, dated as of December 15, 2016, by and among the
Company, Seller and Buyer, as amended from time to time.

 

“Company Required Governmental Approvals” has the meaning set forth in Section
4.1(a).

 

“Company Subsidiary” means Pacific Ethanol Aurora East, LLC or Pacific Ethanol
Aurora West, LLC, each a Delaware limited liability company.

 

“Consumables” means all items consumed, or needing regular, period replacement
or replenishment in the performance of services pursuant to the Asset Management
Agreement, including, but not limited to, chemicals, hand tools, catalysts,
lubricants, rags, oils, filter media, ammonia, additives, anti-corrosion
devices, gases (CO2, O2, halon, etc.) and other expendable materials.

 

“Contract” means any contract, agreement, indenture, mortgage, lease, instrument
or other legally binding agreement, arrangement, understanding, undertaking,
commitment or obligation.

 

4

 

 

“Current Assets” means Cash and Cash Equivalents, accounts receivable (including
any Intercompany Receivable), inventory and prepaid expenses, but excluding (a)
the portion of any prepaid expense of which Buyer will not receive the benefit
following the Closing, and (b) any other assets as determined in accordance with
the Accounting Policies mutually agreed to by Buyer and Seller identified in
Exhibit B attached to this Agreement; provided, however, excluding all current
and deferred Tax assets.

 

“Current Liabilities” means accounts payable (including any Intercompany Payable
and outstanding balances on any credit cards), and accrued expenses; provided,
however, excluding (a) current obligations under Specified Leases, (b) all
current and deferred Tax liabilities and (c) such other liabilities as may be
mutually agreed to by Buyer and Seller and identified in Exhibit B attached
hereto, in each case, as determined in accordance with the Accounting Policies.

 

“Deductible” has the meaning set forth in Section 10.2(b).

 

“Designated Buyer Officer” means each of Chris Vincent (Chief Executive
Officer), Chris Decker (Chief Operating Officer), Carl Smith (Chief Financial
Officer) and Kara Ronnau (Executive General Counsel).

 

“Designated Seller Officer or Employee” means each of Neil M. Koehler (Chief
Executive Officer), Bryon T. McGregor (Chief Financial Officer, Vice President
and Assistant Secretary), Michael D. Kandris (Chief Operating Officer),
Christopher W. Wright (General Counsel, Vice President and Secretary), James
Sneed (Vice President), Paul P. Koehler (Vice President), Robert Olander (Vice
President), Michael Kramer (Vice President), and Ed Baker (Vice President).

 

“Disclosure Schedules” has the meaning set forth in Article 3.

 

“Dispute Notice” has the meaning set forth in Section 2.5(b)(i).

 

“Employee Benefit Plan” means each “employee benefit plan” (as defined in
Section 3(3) of ERISA) and each other benefit or compensation plan, program,
agreement or arrangement that is maintained, sponsored, contributed or required
to be contributed to by (i) the Company or any ERISA Affiliate or with respect
to which the Company or any ERISA Affiliate has any Liability and (ii) Seller or
any ERISA Affiliate with respect to any Assigned Employees or their spouses,
dependents or beneficiaries.

 

“Environmental Action” means any Action or Loss arising out of or relating to
any Environmental Law or the presence of, Release of, or threat of Release of
any Hazardous Materials at any location, whether or not owned, leased or
operated by the Company or any Company Subsidiary.

 

“Environmental Laws” means all Laws and Orders governing pollution or protection
of the environment, natural resources, wildlife, or human health and safety,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. §
2701 et seq.; the Occupational Safety and Health Act, U.S.C. § 651 et seq; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j, as each of the
same is amended, modified or supplemented from time to time.

 

5

 

 

“Equity Interest” means any share, capital stock, partnership interest, limited
liability company interest, membership interest, joint venture interest or
similar interest in any Person, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person at any relevant time considered a single
employer with the Company, a Company Subsidiary or any Affiliate of the Company
or any Company Subsidiary under Section 414 of the Code.

 

“Estimated Closing Date Statement” has the meaning set forth in Section 2.4.

 

“Ethanol Marketing Agreement” means the Ethanol Marketing Agreement, dated
December 2016, between the Company and Kinergy.

 

“Existing ROFO Notice” means the ROFO Notice dated December 31, 2019 by Seller
to Buyer.

 

“Evaluation Material” means the Material Contracts and other information
relating to the Business, in each case, provided by Seller or its Affiliates,
representatives or agents.

 

“Facility Agreements” mean (a) the Co-Product Marketing Agreement, (b) the
Ethanol Marketing Agreement, (c) the Grain Procurement and Marketing Agreement
and (d) any other ethanol, distillers grain or co-product marketing agreement
and any other procurement agreement for grain, natural gas or other raw
materials relating to the Business, in each case pursuant to this clause (d),
involving consideration in excess of $25,000 during any calendar year or $50,000
in the aggregate.

 

“Fair Market Value” means the value of any specified interest or property, which
shall not in any event be less than zero, that would be obtained in an
arm’s-length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is an Affiliate of the other or
under any compulsion to purchase or sell, respectively, and without regard to
the particular circumstances of the buyer or seller.

 

“Final Cash Payment Amount” has the meaning set forth in Section 2.5(b)(ii).

 

“Financial Statements” has the meaning set forth in Section 4.4(a)(ii).

 

“Financing” means any the financing to be obtained by Buyer or any Affiliate of
Buyer in order to fund any expenses incurred by Buyer in connection with the
transactions contemplated by this Agreement, the Purchase Price, and to provide
adequate working capital and liquidity for the operation of the Business and the
Company following the Closing.

 

“Fundamental Representations” has the meaning set forth in Section 10.1(b).

 

6

 

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied in accordance with the past custom and
practices of the Company.

 

“General Principles of Law, Equity and Public Policy” means, with reference to
the enforceability of any Contract, that enforceability may be limited by (a)
general principles of law, equity and public policy, including principles
regarding the enforceability of covenants not to compete and similar restrictive
covenants; principles regarding the availability of specific performance,
injunctive relief, or other equitable remedies; principles requiring good faith
and fair dealing in the performance and enforcement of a Contract by the party
seeking its enforcement; principles requiring reasonableness in the performance
and enforcement of a Contract by the party seeking its enforcement; principles
requiring consideration of the materiality of a breach and the consequences of
the breach to the party seeking enforcement; and principles requiring
consideration of the impracticability or impossibility of performance at the
time of attempted enforcement; or (b) bankruptcy, insolvency, reorganization,
receivership, moratorium, and other similar Laws affecting the rights of debtors
and creditors generally.

 

“Governmental Authority” means any federal, state, local or foreign
governmental, quasi-governmental, regulatory or administrative body,
instrumentality, department, commission or agency, or any federal, state, local
or foreign court, tribunal, arbitration panel, commission or other similar
dispute-resolving panel or body.

 

“Grain Procurement and Marketing Agreement” means the Amended and Restated Grain
Procurement and Marketing Agreement, dated June 1, 2017 between the Company and
Buyer.

 

“Hazardous Material” means each substance designated as a hazardous waste,
hazardous substance, hazardous material, dangerous substance, pollutant,
contaminant, chemical or toxic substance under any Environmental Law, any
petroleum or petroleum products, gasoline, diesel fuel, or other petroleum
hydrocarbons including refined oil, crude oil and fractions thereof, natural
gas, synthetic gas and any mixtures, polychlorinated biphenyls or materials or
fluids containing the same, asbestos and/or asbestos-containing materials,
urea-formaldehyde insulation, infectious materials, radioactivity, nitrogen
oxides, carbon dioxide, carbon monoxide, volatile organic compounds, sulfur
dioxide, particulate matter, ammonia, any substance or chemical defined and
regulated under requirements promulgated, respectively, by the U.S.
Environmental Protection Agency at 40 C.F.R. part 355, by the U.S. Department of
Transportation at 49 C.F.R. parts 100-180, by the U.S. Occupational Safety and
Health Administration at 29 C.F.R. § 1910.1200 and any other substances that are
regulated pursuant to or could give rise to liability under any Environmental
Law or Law.

 

“Indebtedness” means, with respect to any Person as of any date of
determination, without duplication, determined on an aggregate basis, the (i)
outstanding principal amount of, accrued and unpaid interest on, and other
payment obligations (including any prepayment premiums and penalties payable as
a result of the consummation of the transactions contemplated by this Agreement)
arising under any (A) indebtedness for borrowed money of such Person and
(B) revolving line of credit and other extensions of credit (including credit
cards), (ii) long or short-term obligations evidenced by notes, bonds,
debentures or other similar instruments, and (iii) guarantees made by such
Person on behalf of any third party in respect of obligations of the kind
referred to in the foregoing clauses (i) and (ii).

 

7

 

 

“Indemnified Party” has the meaning set forth in Section 10.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 10.4(a).

 

“Indemnity Cap” has the meaning set forth in Section 10.2(c).

 

“Independent Accountant” means Lutz & Company, P.C., or if Lutz & Company, P.C.
is unable or unwilling to serve, an impartial regional certified public
accounting firm mutually agreeable to Buyer and Seller.

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications (including provisional patents), and patent disclosures,
together with all reissuances, continuations, continuations-in-part, revisions,
divisional, extensions, and reexaminations thereof; (b) all trademarks, service
marks, trade dress, logos, slogans, trade names, and Internet domain names,
together with all translations, adaptations and combinations thereof, all
applications, registrations, and renewals in connection therewith, and all
goodwill associated with any of the foregoing; (c) all copyrights and other
works of authorship, and all applications, registrations, and renewals in
connection therewith; (d) all trade secrets and other confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals); and (e)
all computer software (including source code, executable code, data, databases,
and related documentation).

 

“Intercompany Payable” means a loan or payable of the Company or a Company
Subsidiary to either Seller or an Affiliate of Seller (other than the Company or
a Company Subsidiary) or Buyer or an Affiliate of Buyer (other than the Company
or a Company Subsidiary).

 

“Intercompany Receivable” means an account receivable of the Company or a
Company Subsidiary owing and payable from either Seller or an Affiliate of
Seller (other than the Company or a Company Subsidiary) or Buyer or an Affiliate
of Buyer (other than the Company or a Company Subsidiary).

 

“Interim Financial Statements” has the meaning set forth in Section 4.4(a)(ii).

 

“Interim Period” has the meaning set forth in Section 6.1(a).

 

“Inventory” has the meaning set forth in Section 4.4(d).

 

“Kinergy” means Kinergy Marketing LLC, an Oregon limited liability company.

 

8

 

 

“Knowledge of Buyer” or “Buyer’s Knowledge” means the actual knowledge by a
Designated Buyer Officer of a particular fact or other matter in question, and
such additional knowledge of such fact or other matter in question as such
Designated Buyer Officer would obtain following a reasonable or due inquiry into
the matter.

 

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge by a
Designated Seller Officer or Employee of a particular fact or other matter in
question, and such additional knowledge of such fact or other matter in question
as such Designated Seller Officer or Employee would obtain following a
reasonable or due inquiry into the matter.

 

“Law” means any law, statute, treaty, code, rule, regulation or ordinance of a
Governmental Authority or other requirement having the force of law.

 

“Lease” means any written lease, sublease, license, right of use, concession or
other agreement, including all amendments, extensions, renewals, guaranties and
other agreements with respect thereto, pursuant to which the Company or any
Company Subsidiary holds any Leased Real Property, including the right to all
security deposits and other amounts and instruments deposited by or on behalf of
the Company or any Company Subsidiary thereunder.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
and other interest in real property held by the Company or any Company
Subsidiary.

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due).

 

“Licensed Intellectual Property” means all Intellectual Property that is
licensed to the Company or any Company Subsidiary.

 

“Licenses” means all Contracts granting licenses of Licensed Intellectual
Property to the Company or any Company Subsidiary.

 

“Lien” means, with respect to any property or asset, any mortgage, pledge, lien,
encumbrance or other security interest in respect of such property or asset;
provided, however, (a) the license or other grant of rights with respect to
Intellectual Property, in and of itself, shall not be deemed to be a Lien, and
(b) transfer restrictions under applicable federal and state securities Laws
shall not be deemed to be a Lien.

 

“Losses” means any and all claims, losses, damages, Liabilities, deficiencies,
Actions, judgments, interest, awards, penalties, fines, costs or expenses of
whatever kind, including reasonable attorneys’ fees, the fees and costs of any
other experts (including, without limitation, accountants’ fees) incurred in
connection with investigating, preparing, defending, avoiding or settling any
claim, and the cost of enforcing any right to indemnification hereunder and the
cost of pursuing any insurance providers.

 

9

 

 

 

“Material Adverse Effect” means any change, effect, event, occurrence, facts or
development that, individually or in the aggregate, has, or would reasonably be
expected to have, a material adverse effect on the assets, financial condition
or results of operations of the Business or the Company and the Company
Subsidiaries, taken as a whole, or the ability of Seller or the Company to
consummate the transactions contemplated hereby; provided, however, that a
“Material Adverse Effect” shall not include any change, effect, event,
occurrence, state of facts or development resulting from: (a) general economic
or business conditions generally affection the industries, markets or
geographical areas in which Company or any Company Subsidiary conducts its
Business; (b) financial, banking or securities markets of the U.S. in general
(including any disruption thereof and any decline in the price of any security
or any market index); (c) acts of God or other disasters, national or
international political or social conditions, including the engagement and/or
escalation by the U.S. in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the U.S. or any of its territories, possessions or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the United States; (d) changes in applicable Laws or the
interpretation thereof; or (e) any change in GAAP or other accounting
requirements or principles, except, in each case of the foregoing clauses (a)
through (e) to the extent such change, effect, event, occurrence, fact or
development has a disproportionate impact on the Company or any Company
Subsidiary relative to other businesses that operate in the industry in which
the Company or any Company Subsidiary operates or that are competitive to the
Company or any Company Subsidiary.

 

“Material Contract” has the meaning set forth in Section 4.11(a).

 

“Net Working Capital” means the amount (which may be a positive or negative
number), without duplication, as of the Closing Date equal to (a) the Current
Assets of the Company and the Company Subsidiaries, minus (b) the Current
Liabilities of the Company and the Company Subsidiaries, calculated in
accordance with the Accounting Policies. An illustrative calculation of the Net
Working Capital is attached hereto as Exhibit B. In the event of an
inconsistency between the illustrative calculation and the Accounting Policies,
the Accounting Policies shall control.

 

“Net Working Capital Adjustment Amount” means an amount equal to the product of
(X) times (Y), where (X) is the Pro Rata Share, and (Y) is the Net Working
Capital.

 

“Non-Compliant Ethanol” means all ethanol produced by the Company or any Company
Subsidiary that does not meet the specifications set forth on Exhibit C.

 

“Non-Compliant Ethanol Purchase Price” has the meaning set forth in Section
6.15.

 

“Off-Premises Property” has the meaning set forth in Section 4.5(d).

 

“Order” means any order, writ, injunction, decree, stipulation, judgment, award,
determination, direction or demand of a Governmental Authority.

 

“Ordinary Course” means the ordinary course of business consistent with past
custom and practice (including with respect to quantity and frequency).

 

“Organizational Documents” means, for any entity, its constituent or
organizational documents including (a) in the case of a corporation, its
articles or certificate of incorporation and its bylaws (if any); and (b) in the
case of a limited liability company, its articles of organization and its
operating or limited liability company agreement (if any).

 

“Outside Date” has the meaning set forth in Section 12.1(b).

 

10

 

 

“Owned Real Property” has the meaning set forth in Section 4.3(a).

 

“Parent” means Pacific Ethanol, Inc., a Delaware corporation.

 

“Party” and “Parties” have the respective meanings set forth in the preamble to
this Agreement.

 

“Permit” means all permits, licenses, authorizations, registrations, franchises,
approvals, consents, certificates (including industry association
certifications), variances and similar rights granted by or obtained from any
Governmental Authority.

 

“Permitted Liens” means: (a) Liens for Taxes or other governmental charges which
are not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate proceedings by the Company; (b)
mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course that are not delinquent; (c) statutory Liens for
landlords for amounts which are not yet due and payable; (d) easements,
covenants, conditions, restrictions and other similar matters of record
affecting title to the Leased Real Property which do not or would not materially
impair the use or occupancy of the Leased Real Property in connection with the
operation of the Business conducted thereon and which are not violated by the
current or intended use or operation of the Leased Real Property; (e) Liens
incurred or deposits made in the Ordinary Course in connection with worker’s
compensation, unemployment insurance, social security retirement or similar
programs; (f) Liens on goods in transit incurred pursuant to commercial letters
of credit; (g) licenses of Intellectual Property; (h) transfer restrictions
under applicable federal and state securities Laws; (i) as of the Closing Date,
Liens which are disclosed on any Survey and/or Title Commitment obtained by or
delivered to Buyer prior to Closing, and, but without duplication, the 2018
Liens (as defined below) that remain in existence on the Closing Date; (j) as of
the date hereof, any other exceptions to title that are described on Schedule B
to the Owner’s Policy of Title Insurance issued by Fidelity National Title
Insurance Company, Policy Number L20174135, to the Company (excluding those
described in paragraphs 3, 4, 11, 12, 18 and 19) and which existed as of
February 28, 2018 (collectively, the “2018 Liens”); and (k) any other Liens
identified on Schedule 1.1; provided, however, that notwithstanding anything to
the contrary herein, “Permitted Liens” shall not include any Liens (a) arising
out of any payment obligation (other than Indebtedness), to the extent
delinquent (beyond all applicable notice and cure periods) or (b) securing
Indebtedness.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Authority.

 

“Phase I Survey” has the meaning set forth in Section 6.13(a).

 

“Post-Closing Tax Period” means any Tax period beginning on the day after the
Closing Date, and the portion of any Straddle Period beginning on the day after
the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date, and the portion of any Straddle Period ending on the Closing Date.

 

“Pre-Closing Tax Returns” has the meaning set forth in Section 11.1(a).

 

11

 

 

“Pro Rata Share” means, with respect to Seller, such Seller’s total percentage
ownership of the Company’s outstanding Equity Interests as of the Closing Date
and prior to giving effect to the Closing.

 

“Railcar Fleet” has the meaning set forth in Section 4.5(c).

 

“Real Property Leases” has the meaning set forth in Section 4.3(b).

 

“Receivables” has the meaning set forth in Section 4.4(c).

 

“Release” or “Released” means any release, spill, emission, migration, leaking,
pumping, injection, deposit, disposal or discharge of any Hazardous Materials.

 

“Required Government Approvals” means the Buyer Required Government Approvals,
the Company Required Government Approvals and the Seller Required Government
Approvals.

 

“Review Period” has the meaning set forth in Section 2.5(b)(i).

 

“ROFO Notice” has the meaning assigned to such term in the Company Operating
Agreement.

 

“Schedule” has the meaning set forth in Article 3.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Deeds of Trust” means the Seller Deed of Trust (Negotiable Note) and the
Seller Deed of Trust (Non-Negotiable Note). The Liens of the Seller Deeds of
Trust shall be subordinate to only those Permitted Liens existing as of the
Closing Date. For the avoidance of doubt, the Liens of the Seller Deeds of Trust
shall be senior to any Liens granted to any Person in connection with any Buyer
Intercompany Financing.

 

“Seller Deed of Trust (Negotiable Note)” means that certain deed of trust or
mortgage in form and substance satisfactory to the Parties which shall be
executed at the Closing by the Company in favor of Seller to be recorded against
the Seller Deeds of Trust Collateral, which deed of trust secures the
obligations of Buyer under the Seller Negotiable Note.

 

“Seller Deed of Trust (Non-Negotiable Note)” means that certain deed of trust or
mortgage in form and substance satisfactory to the Parties which shall be
executed at the Closing by the Company in favor of Seller and recorded against
the Seller Deeds of Trust Collateral, which deed of trust secures the
obligations of Buyer under the Seller Negotiable Note.

 

“Seller Deeds of Trust Collateral” means the real property, the legal
description of which is attached hereto as Exhibit D, together with all
improvements thereon, any leases thereat and any fixtures located therein,
whether presently existing or in future erected, added or installed. The Seller
Deeds of Trust Collateral shall not include Lots 1, 3 and 5 of the Pacific
Aurora Subdivision, Hamilton County, Nebraska.

 

12

 

 

“Seller Indemnitees” has the meaning set forth in Section 10.3.

 

“Seller Intercompany Payable” means the Intercompany Payables owed to Seller or
an Affiliate of Seller.

 

“Seller Intercompany Receivable” means the Intercompany Receivables owed from
Seller or an Affiliate of Seller.

 

“Seller Notes” means the Seller Negotiable Note and the Seller Non-Negotiable
Note.

 

“Seller Negotiable Note” means the negotiable promissory note of Buyer payable
to Seller in the amount of $8,580,000.00, in form and substance satisfactory to
the Parties which shall be executed at the Closing, the material terms of which
include (a) 7.5% interest rate per annum payable, in arrears, commencing on the
first Business Day of the first full calendar quarter after the Closing Date,
(b) quarterly principal payments of $429,000.00 beginning after the first (1st)
anniversary from the Closing Date with a balloon payment of $1,716,000.00 due on
the maturity date and (c) a maturity date five (5) years from the Closing Date,
and which is secured by the Seller Deed of Trust (Negotiable Note).

 

“Seller Non-Negotiable Note” means the non-negotiable promissory note of Buyer
payable to Seller in the amount of $7,920,000.00, in form and substance
satisfactory to the Parties which shall be executed at the Closing, the material
terms of which include (a) 7.5% interest rate per annum payable, in arrears,
commencing on the first Business Day of the first full calendar quarter after
the Closing Date, (b) quarterly principal payments of $396,000.00 beginning on
the first Business Day of the first calendar quarter after the Setoff Period
with a balloon payment of $2,376,000.00 due on the maturity date and (c) a
maturity date five (5) years from the Closing Date, which is (i) subject to
reduction in accordance with Section 2.5(c) and recoupment for indemnification
claims in accordance with Article 10, and (ii) secured by the Seller Deed of
Trust (Non-Negotiable Note).

 

“Seller Released Claims” has the meaning set forth in Section 13.16(a).

 

“Seller Required Government Approvals” has the meaning set forth in Section
3.4(a).

 

“Setoff Period” has the meaning set forth in Section 10.1(a).

 

“Specified Leases” means the current portion of operating lease liability of
Company.

 

“Straddle Period” means any Tax period that begins before and ends after the
Closing Date.

 

“Survey” has the meaning set forth in Section 6.13(c).

 

“Syngenta Indemnity” has the meaning set forth in Section 10.2(a).

 

“Syngenta Payment Demand” means the payment demand issued by Syngenta to the
Company in the amount of $1,800,000.

 

13

 

 

“Target Closing Date” has the meaning set forth in Section 12.1(b).

 

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of a similar kind imposed by a Governmental Authority.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes filed or required to be filed
with a Governmental Authority, including any schedule or attachment thereto, and
including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 10.4(a).

 

“Third Party Consents” has the meaning set forth in Section 4.1(b).

 

“Title Commitment” has the meaning set forth in Section 6.13(b).

 

“Title Company” has the meaning set forth in Section 6.13(b).

 

“Title Policy” has the meaning set forth in Section 6.13(b).

 

“Transaction Expenses” means an amount equal to 73.93% of the aggregate of (a)
all unpaid fees and expenses payable by the Company or any Company Subsidiary to
professional advisors in connection with the transactions contemplated by this
Agreement and (b) any termination payment, severance payment, change-in-control
payment, and any bonus or other form of compensation that (1) is payable or will
become payable by the Company or any Company Subsidiary upon the Closing or (2)
would become payable by the Company or any Company Subsidiary after the Closing
following a separation from service, or upon the replacement or termination of a
Material Contract relating to, resulting from or arising out of the Closing or
expiration of the Transition Services Agreement.

 

“Transfer Taxes” has the meaning set forth in ‎Section 11.1(b).

 

“Transferred Employees” has the meaning set forth in Section 6.8(a).

 

“Transition Services” means those certain services that are provided by Seller
or an Affiliate (including Parent) for the benefit of the Business, Company and
the Company Subsidiaries prior to the Closing and which will continue to be
needed by Buyer for a transitional period following the Closing, including plant
management services, network and information technology services, accounting,
legal and regulatory compliance, consulting and engineering services, and any
other services provided pursuant to the Asset Management Agreement.

 

“Transition Services Agreement” means that certain Transition Services Agreement
in the form of Exhibit D between Parent, Seller and Buyer pursuant to which
Parent or an Affiliate will provide Transition Services.

 

14

 

 

Article 2
PURCHASE AND SALE OF THE COMPANY Interests

 

2.1 Purchase and Sale of the Company Interests. Upon the terms and subject to
the conditions set forth in this Agreement, at the Closing, Buyer shall purchase
from Seller, and Seller shall sell, convey, assign, transfer, and deliver to
Buyer, the Company Interests, free and clear of any Liens.

 

2.2 Closing. Subject to the satisfaction or waiver of the conditions precedent
specified in Article 8, the closing of the transactions contemplated by this
Agreement (collectively, the “Closing”) will take place electronically, as soon
as practicable on or after the execution and delivery of this Agreement, but in
any event no later than five (5) Business Days following the satisfaction or
waiver of the conditions precedent specified in Article 8, or at such other
time, date and place as the Parties may mutually agree in writing. The date on
which the Closing occurs is hereinafter referred to as the “Closing Date”. The
Parties mutually agree that the Closing may take place by the electronic
exchange of executed counterpart documents and the electronic transfer of funds.

 

2.3 Consideration.

 

(a) Base Purchase Price. The purchase price for the Company Interests shall be
an amount equal to Fifty-Two Million Seven Hundred Eighty-Nine Thousand Four
Hundred Twenty-Five Dollars ($52,789,425) (the “Base Purchase Price”), which is
calculated as Fifty Cents ($0.50) times the Aurora Facility’s Production
Capacity, times the Pro Rata Share, minus the Aurora East Restart Credit.

 

(b) Payments at Closing. At the Closing, Buyer shall remit the Adjusted Purchase
Price as follows: (i) paying, or causing to be paid, by wire transfer of
immediately available funds to Seller, an amount in cash equal to the Closing
Cash Payment Amount to the account designated by Seller in a statement provided
to Buyer on or before the Closing Date; (ii) executing and delivering the Seller
Notes to Seller; and (iii) paying, or causing to be paid, on behalf, and at the
direction, of Seller and the Company, any Indebtedness of the Company and any
Company Subsidiary and any Transaction Expenses as set forth in the Estimated
Closing Date Statement.

 

(c) Fair Market Value. The Parties acknowledge and agree that the Base Purchase
Price and other consideration to be received by Seller hereunder for the Company
Interests is not less than the Fair Market Value of the Company Interests.

 

2.4 Estimated Closing Date Statement. Not less than five (5) Business Days prior
to the Closing Date, Seller shall deliver to Buyer a statement (the “Estimated
Closing Date Statement”) containing a good faith estimate (in reasonable
detail), together with reasonably detailed supporting documentation, of the
Adjusted Purchase Price and Closing Cash Payment Amount and all elements thereof
calculated as of the Closing Date, including the Indebtedness of the Company and
any Company Subsidiary, all Transaction Expenses, each Seller Intercompany
Payable, each Seller Intercompany Receivable, Net Working Capital and the
resulting Net Working Capital Adjustment Amount derived therefrom. The Estimated
Closing Date Statement will be prepared in accordance with the Accounting
Policies. Buyer may until two (2) Business Days prior to the Closing Date
provide Seller with comments to the Estimated Closing Date Statement and Seller
shall consider in good faith Buyer’s reasonable comments. The Cash Payment
Amount, as determined by Seller pursuant to this Section 2.4, shall be referred
to herein as the “Closing Cash Payment Amount.”

 

15

 

 

2.5 Post-Closing Adjustment.

 

(a) Closing Date Statement. Within sixty (60) days after the Closing Date, Buyer
shall prepare and deliver, or cause to be prepared and delivered, to Seller a
statement (the “Closing Date Statement”) setting forth in reasonable detail
Buyer’s calculation of the Adjusted Purchase Price and the Cash Payment Amount
and all elements thereof, including the Indebtedness of the Company and any
Company Subsidiary, any Transaction Expenses, each Seller Intercompany Payable,
each Seller Intercompany Receivable, Net Working Capital, and the resulting Net
Working Capital Adjustment Amount derived therefrom. Together with the Closing
Date Statement, Buyer shall provide Seller with reasonable supporting
documentation of such calculation. The Closing Date Statement will be prepared
in accordance with the Accounting Policies.

 

(b) Disputes.

 

(i) If Seller objects to Buyer’s calculation of the Cash Payment Amount (or the
Adjusted Purchase Price used therein) as set forth in the Closing Date
Statement, then, within fifteen (15) days after the delivery to Seller of the
Closing Date Statement (the “Review Period”), Seller shall deliver to Buyer a
written notice (a “Dispute Notice”) describing in reasonable detail Seller’s
objections to Buyer’s calculation of the amounts set forth in such Closing Date
Statement and containing a statement setting forth the calculation of Net
Working Capital (including Cash and Cash Equivalents, Current Assets, Current
Liabilities and each of the other components thereof) as of the Closing Date,
the resulting Net Working Capital Adjustment Amount, Transaction Expenses and
the Cash Payment Amount, in each case determined by Seller to be correct. Seller
shall be deemed to have agreed with the calculation of all amounts not
specifically referenced in the Dispute Notice, and such calculations shall be
binding and conclusive on the Parties and shall not be subject to review in
accordance with Section 2.5(b)(ii). If Seller does not deliver a Dispute Notice
to Buyer during the Review Period, then Buyer’s calculation of the amounts set
forth in the Closing Date Statement shall be binding and conclusive on the
Parties.

 

16

 

 

(ii) During the fifteen (15) day period following delivery of a Dispute Notice
by Seller to Buyer, Buyer and Seller shall use all reasonable efforts to resolve
in writing any differences that they may have with respect to the disputed
portions of the Closing Date Statement as specified in such Dispute Notice. Any
disputed items resolved in writing between Buyer and Seller within such fifteen
(15) day period shall be binding and conclusive on the Parties. If Buyer and
Seller have not resolved all such differences by the end of such fifteen (15)
day period (or any mutually agreed extension thereof), then Buyer and Seller
shall jointly engage the Independent Accountant to resolve any items remaining
in dispute (and only such items). Within ten (10) days after the Independent
Accountant is appointed, Buyer shall forward a copy of the Closing Date
Statement to the Independent Accountant, and Seller shall forward a copy of the
Dispute Notice to the Independent Accountant, together with, in each case, all
relevant supporting documentation. The Independent Accountant’s role shall be
limited to resolving such objections and determining the correct calculations to
be used on only the disputed portions of the Closing Date Statement (including
any dispute with respect to the timeliness of delivery or receipt of any Dispute
Notice), and the Independent Accountant shall not make any other determination,
including any determination as to whether any other items on the Closing Date
Statement are correct. The Independent Accountant shall not assign a value to
any item greater than the greatest value for such item claimed by Seller or
Buyer or less than the smallest value for such item claimed by Seller or Buyer
and shall be limited to the selection of either Seller’s or Buyer’s position on
a disputed item (or a position in between the positions of Seller or Buyer)
based solely on presentations and supporting material provided by the Parties
and not pursuant to any independent review. In resolving such objections, the
Independent Accountant shall apply the provisions of this Agreement concerning
determination of the amounts set forth in the Closing Date Statement, including
the definitions of Adjusted Purchase Price, Transaction Expenses, Indebtedness,
Seller Intercompany Payable, Seller Intercompany Receivable, Net Working
Capital, Net Working Capital Adjustment Amount, and Cash Payment Amount
contained herein (and the definitions of the defined terms contained therein,
including Cash and Cash Equivalents, Current Assets, and Current Liabilities).
The Independent Accountant shall be instructed to use its best efforts to the
extent commercially reasonable to deliver to Seller and Buyer a written
determination (such determination to include a work sheet setting forth all
material calculations used in arriving at such determination and to be based
solely on information provided to the Independent Accountant by Seller and
Buyer) of the disputed items submitted to the Independent Accountant within
forty-five (45) days of receipt of such disputed items. The determination by the
Independent Accountant of the disputed amounts, the Adjusted Purchase Price and
the Cash Payment Amount shall be conclusive and binding on the Parties, absent
manifest error. The fees and expenses of the Independent Accountant for such
determination shall be borne by Seller, on the one hand, and Buyer, on the other
hand, in inverse proportion to the manner in which such Person or Persons
prevails on the items resolved by the Independent Accountant, which
proportionate allocation shall be calculated on an aggregate basis based on the
relative dollar values of the amounts in dispute and shall be computed by the
Independent Accountant at the time its determination of the items in dispute is
rendered. For example, should the items in dispute total in amount to $1,000 and
the Independent Accountant awards $600 in favor of Seller’s position, 60% of the
costs and expenses of the Independent Accountant would be borne by Buyer and 40%
would be borne by Seller. The Cash Payment Amount, as finally determined
pursuant to this Section 2.5(b), including due to any changes in the Adjusted
Purchase Price, shall be referred to herein as the “Final Cash Payment Amount”.

 

(c) Payment of Post-Closing Adjustment.

 

(i) If the Final Cash Payment Amount exceeds the Closing Cash Payment Amount
(such excess, a “Cash Payment Increase”), then, at Buyer’s election, within two
(2) Business Days following the final determination of the Final Cash Payment
Amount, either (i) Buyer shall pay to Seller an amount equal to the Cash Payment
Increase, by wire transfer of immediately available funds to an account
designated by Seller in writing prior to such payment date, or (ii) Seller and
Buyer shall execute an amendment or supplement to the Seller Non-Negotiable Note
to increase the principal amount of the Seller Non-Negotiable Note by an amount
equal to the Cash Payment Increase. Buyer agrees to take no action inconsistent
with Seller’s treatment of such payment as a deferred payment under Section 453
of the Code if it is made in the calendar year following the calendar year in
which the Closing occurs.

 

17

 

 

(ii) If the Closing Cash Payment Amount exceeds the Final Cash Payment Amount
(such excess, a “Cash Payment Decrease”), then, at Buyer’s election, within two
(2) Business Days following the final determination of the Final Cash Payment
Amount, either (i) Seller shall pay to Buyer an amount equal to the Cash Payment
Decrease, by wire transfer of immediately available funds to an account (or
accounts) designated by Buyer in writing prior to such payment date, or (ii)
Seller and Buyer shall execute an amendment or supplement to the Seller
Non-Negotiable Note to decrease the principal amount of the Seller
Non-Negotiable Note by an amount equal to the Cash Payment Decrease.

 

(d) Cooperation. For purposes of complying with the terms set forth in Sections
2.5(c) and 2.5(d), each of Buyer and Seller shall cooperate with each other and
make available to the other Party or Parties, the other Party’s representatives
and the Independent Accountant all information, records, data and working
papers, and shall permit access to its facilities and personnel, as may be
reasonably required in connection with the resolution of any disputes
thereunder.

 

2.6 Required Withholdings. Notwithstanding anything to the contrary set forth in
this Agreement, Buyer shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to Seller such
amounts as are required under the Code or any provision of state, local or
foreign Tax Law. To the extent that amounts are so withheld by Buyer, such
withheld amounts will be treated for all purposes of this Agreement as having
been paid to Seller.

 

Article 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered Section of the schedules
accompanying this Agreement (each a “Schedule” and, collectively, the
“Disclosure Schedules”), Seller represents and warrants to Buyer as follows:

 

3.1 Title to Company Interests.

 

(a) Seller is the sole record and beneficial owner of the Company Interests,
free and clear of all Liens. Seller has good and marketable title to the Company
Interests and has the full power and authority to sell, transfer, assign and
deliver the Company Interests to Buyer upon the terms and subject to the
conditions set forth in this Agreement.

 

(b) Other than as set forth in the Company Operating Agreement, Seller is not a
party to any option, warrant, purchase right, right of first refusal, right of
first offer or any Contract relating to the voting of, or requiring the
issuance, transfer or sale of, any Equity Interests of the Company or any
Company Subsidiary.

 

(c) Upon assignment of and payment for the Company Interests, Buyer will acquire
good, valid, and marketable title to and record and beneficial ownership of the
Company Interests, free and clear of any Lien other than any Liens created by
Buyer.

 

18

 

 

3.2 Organization; Good Standing. Seller is duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization. The
Organizational Documents of Seller are in full force and effect, and Seller is
not in material violation of any of the provisions of its Organizational
Documents.

 

3.3 Power and Authority. Seller has all requisite power, capacity and authority
to execute and deliver this Agreement and each other agreement, document,
instrument and/or certificate contemplated by this Agreement to be executed in
connection with the transactions contemplated hereby (collectively, the
“Ancillary Agreements”) to which it is a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Seller of this Agreement and each
Ancillary Agreement, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
action on the part of Seller, and no other or further action or proceeding on
the part of Seller is necessary to authorize the execution and delivery by
Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Seller and, assuming the due and valid authorization, execution and
delivery of this Agreement by Buyer, constitutes a valid and binding obligation
of Seller, enforceable against him in accordance with its terms and conditions,
subject to General Principles of Law, Equity and Public Policy. No votes,
approvals, consents or proceedings of the holders of the Equity Interests of
Seller are necessary in connection with execution and delivery of, or the
performance by Seller of its obligations under, this Agreement and the Ancillary
Agreements or the consummation by Seller of the transactions contemplated hereby
or thereby, other than any such votes, approvals, consents or proceedings
obtained on or prior to the date of this Agreement.

 

3.4 Consents and Approvals; No Violation.

 

(a) Except for the consents, approvals or notices set forth on Schedule 3.4(a)
(the “Seller Required Government Approvals”), Seller is not required to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of, any Governmental Authority in connection with the execution,
delivery and performance by Seller or Company of this Agreement or any of the
Ancillary Agreements to which it is a party or the consummation of the
transactions contemplated hereby and thereby, other than such notices, filings,
authorizations, consents or approvals that, if not given, made or obtained, will
not or would not reasonably be expected to result in a Material Adverse Effect.

 

(b) The execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements, and the consummation of the transactions contemplated
hereby and thereby, does not violate any Law or Order to which Seller is subject
and will not constitute a violation of, or be in conflict with, or constitute or
create a default under, or give rise to a loss or create or trigger any payment
obligation for the account of the Company under the Organizational Documents of
Seller or any Contract to which Seller is a party.

 

3.5 Litigation. There is no Action, hearing or investigation pending or, to the
Knowledge of Seller, threatened against Seller (i) pertaining to the Company
Interests, the Company or the Business, or (ii) that challenges, or will have
the effect of preventing, materially delaying, making illegal, or otherwise
materially interfering with, the execution of this Agreement or the consummation
of the transactions contemplated hereby. Seller is not subject to any
outstanding Order that would prevent, delay, make illegal or otherwise interfere
with, the execution of this Agreement or the consummation of the transactions
contemplated hereby.

 

19

 

  

3.6 Brokers’ Fees. Except as set forth on Schedule 3.6 of the Disclosure
Schedules, none of Seller, Parent, Company or any Company Subsidiary has any
Liability to pay any fees or commissions to any broker, finder, investment
banker, agent or intermediary with respect to the transactions contemplated by
this Agreement.

 

Article 4
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer as follows:

 

4.1 Consents and Approvals; No Violation.

 

(a) Except as set forth on Schedule 4.1(a) (the “Company Required Governmental
Approvals”), neither the Company nor any Company Subsidiary is required to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority in connection with the execution,
delivery and performance by the Company of this Agreement or any of the
Ancillary Agreements to which it is a party or the consummation of the
transactions contemplated hereby and thereby, other than such notices, filings,
authorizations, consents or approvals that, if not given, made or obtained, will
not or would not reasonably be expected to (i) result in the termination,
cancellation, modification or acceleration (whether after the filing of notice
or the lapse of time or both) of any material right or obligation of the Company
or any Company Subsidiary pursuant to any Material Contract or Permit or (ii)
result in a Material Adverse Effect.

 

(b) Except as set forth on Schedule 4.1(b), the execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements, and
the consummation of the transactions contemplated hereby and thereby, does not:
(i) violate any provision of the Organizational Documents of the Company or any
Company Subsidiary; (ii) violate any Law or Order to which the Company or any
Company Subsidiary is subject; (iii) violate, or result in a material breach of,
constitute a material default under, or result in the termination, cancellation,
modification or acceleration (whether after the filing of notice or the lapse of
time or both) of any material right or obligation of the Company or any Company
Subsidiary under any Contract or result in the creation of a Lien upon any
material asset of the Company or any Company Subsidiary, or (iv) result in any
obligation by the Company or any Company Subsidiary to provide or obtain any
notice, authorization, consent or approval by any Person pursuant to any
Contract (“Third Party Consents”), except, in the case of clauses (ii), (iii)
and (iv), as would reasonably be expected to have a Material Adverse Effect.



 

20

 

 

4.2 Capitalization; Subsidiaries.

 

(a) Schedule 4.2(a) sets forth the capitalization of each Company Subsidiary.
The Company is the legal and beneficial owner of all of the Equity Interests of
each of the Company Subsidiaries, free and clear of Liens, and has good and
marketable title to all of the Equity Interests of each of the Company
Subsidiaries. The Company does not, either directly or indirectly, own of record
or beneficially any Equity Interests in any Person other than the Company
Subsidiaries, and each Company Subsidiary does not, either directly or
indirectly, own of record or beneficially any Equity Interests in any Person.

 

(b) All of the Company Interests and the issued and outstanding Equity Interests
of each Company Subsidiary have been duly authorized, and are validly issued,
fully paid and nonassessable. There are no outstanding equity appreciation
rights, profit participation or other similar rights with respect to the Company
Interests or the Equity Interests of any Company Subsidiary. There are no
outstanding obligations of the Company or any Company Subsidiary to repurchase,
redeem or otherwise acquire any Equity Interests of the Company or a Company
Subsidiary.

 

(c) Other than as set forth in the Company Operating Agreement, neither the
Company nor any Company Subsidiary is a party to any option, warrant, purchase
right, right of first refusal, right of first offer or any Contract relating to
the voting of, or requiring the issuance, transfer or sale of, any Equity
Interests of the Company or any Company Subsidiary.

 

4.3 Real Property.

 

(a) Owned Real Property.

 

(i) Schedule 4.3(a) lists all real property owned by the Company or any Company
Subsidiary (the “Owned Real Property”), with a description of each property and
identification of the record owner of such property. Except as set forth on
Schedule 4.3(b), neither the Company nor any Company Subsidiary owns or has any
interest in any real property other than the Owned Real Property.

 

(ii) With respect to each parcel of Owned Real Property:

 

(A) the Company or a Company Subsidiary has good, marketable and insurable fee
title, free and clear of all Liens except for Permitted Liens;

 

(B) neither the Company, Seller nor any Affiliate of the Company has granted to
any Person the right to use or occupy, possess or operate such Owned Real
Property or any portion thereof, except those in favor of Buyer; and

 

(C) there are no outstanding options, rights of first refusal, rights of first
offer, or other rights to purchase such Owned Real Property or any portion
thereof or interest therein, except those in favor of Buyer.

 

(iii) none of the improvements to the Owned Real Property encroaches on any land
that is not included in the Owned Real Property or on any easement affecting the
Owned Real Property, or violates any building lines or set-back lines, and there
are no encroachments onto such Owned Real Property, or any portion thereof,
that, in each case, could reasonably be expected to materially interfere with
the use or occupancy of such Owned Real Property or the operation of the
Business or materially and adversely affect the value of the Owned Real Property
or the Business.

 

21

 

 

(b) Leased Real Property. Schedule 4.3(b) sets forth a description of each
Leased Real Property, and a true and complete list of all Leases for each such
Leased Real Property, as amended and modified to date (the “Real Property
Leases”). Except as set forth on Schedule 4.3(b), with respect to each of the
Real Property Leases: (i) the Company or a Company Subsidiary enjoys peaceful
and undisturbed possession under such Real Property Leases; (ii) all rent
payable under such Real Property Leases has been paid on or before its due date;
(iii) neither the Company nor any Company Subsidiary is subleasing, licensing,
or otherwise granting to any Person the right to use, possess or operate such
Leased Real Property or any portion thereof; and (iv) neither the Company nor
any Company Subsidiary is in default under any Real Property Leases and no
written notice has been given that with the passage of time would constitute a
default under any of the Real Property Leases. Assuming that the Real Property
Leases are a valid and binding obligation of the other parties thereto, the Real
Property Leases constitute valid and binding obligations of the Company or a
Company Subsidiary, as applicable, enforceable in accordance with their terms,
subject to General Principles of Law, Equity and Public Policy.

 

(c) Except for the Owned Real Property and Leased Real Property, there is no
other real property (including easements and rights-of-way, and buildings,
wires, pipes, structures and other improvements and fixtures) that is material
to or necessary in any material respect for the operations of the Business.

 

(d) There is no condemnation, expropriation or other proceeding in eminent
domain, pending or, to Seller’s Knowledge, threatened, affecting any Owned Real
Property, Leased Real Property, or any portion thereof or interest therein. The
use or occupancy by the Company or any Company Subsidiary of the Owned Real
Property and Leased Real Property or any portion thereof, and the operation of
the Business thereon, is in compliance in all material respects with land use
Laws applicable to such real property.

 

(e) All utility services or systems for the Owned Real Property and the Leased
Real Property are installed, connected, operational and sufficient for the
operations of the Business, including, without limitation, connection with and
the right to discharge sanitary waste into the collector system of the
appropriate sewer authority. All charges for such utility services and systems
are paid in full including, without limitation, charges and fees for usage,
operation, installation and connection.

 

4.4 Financial Statements.

 

(a) True, correct and complete copies of the following financial statements have
been delivered or made available to Buyer prior to the date hereof:

 

(i) the consolidated audited balance sheet of the Company and the Company
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income, cash flows and changes in members’ equity of the Company and the Company
Subsidiaries for the year then ended (the “2018 Financial Statements”); and

 

22

 

 

(ii) the consolidated unaudited balance sheet of the Company and the Company
Subsidiaries as of December 31, 2019 (the “Balance Sheet Date”) and the related
consolidated statements of income, cash flows and changes in members’ equity for
the period then ended (the “Interim Financial Statements” and, together with the
2018 Financial Statements, the “Financial Statements”).

 

(b) The Financial Statements present fairly in all material respects the
financial condition and results of operations of the Business and the Company
and the Company Subsidiaries, taken as a whole, as of the dates thereof and for
the periods covered thereby. The Financial Statements have been prepared in
accordance with GAAP, except that the Interim Financial Statements do not
reflect year-end adjustments (including, without limitation, a significant
impairment of the value of the Company’s fixed assets) and do not contain
footnote disclosures and other presentation items.

 

(c) All accounts receivable of the Company and Company Subsidiaries that are
reflected on the Interim Financial Statements and thereafter acquired through
the Closing and reflected on the Estimated Closing Date Statement (collectively,
the “Receivables”) constitute bona fide receivables resulting from the sale of
goods or services actually performed for Persons other than the Company or the
Company Subsidiaries. The Receivables (including the Intercompany Receivables)
constitute only valid, undisputed claims of the Company or a Company Subsidiary
not subject to claims of set-off or other defenses or counterclaims other than
normal reserves accrued in the Ordinary Course and in accordance with the
Accounting Policies. The reserve allowance for doubtful accounts shown on the
Interim Financial Statements, if any, has been recorded in accordance with the
Accounting Policies and is reasonable in amount based upon the Company’s and the
Company Subsidiaries’ collection histories and facts known to the Company and
Seller with respect to current Receivables. All Seller Intercompany Receivables
(in excess of the reserve for accounts receivables shown on the Estimated
Closing Date Statement) are and shall be collectible in their recorded amounts
in accordance with GAAP and the Ordinary Course.

 

(d) Except as provided in Section 4.4(e), all inventory of the Company and the
Company Subsidiaries that is reflected on the Interim Financial Statements and
thereafter acquired through the Closing and reflected on the Estimated Closing
Date Statement (collectively, the “Inventory”): (i) does not and will not
include any items below standard quality, damaged or spoiled, obsolete or of a
quality or quantity not usable or saleable in the in the Ordinary Course,
subject only to the reserve for inventory writedown reflected or reserved
against in the Interim Financial Statements as adjusted for operations and
transactions through the Closing Date, (ii) has been priced at the lower of cost
or net realizable value, with cost being determined on a first-in, first-out
basis, and (iii) does not and will not consist of any items held or sold on
consignment. The Company and the Company Subsidiaries are not under any material
obligation or liability, whether individually or in the aggregate, with respect
to accepting returns of items of inventory or merchandise in the possession of
customers. All Inventory is stored on site at the Aurora Facility.

 

(e) Except as set forth on Schedule 4.4(e),

 

(i) All ethanol inventory of the Company and the Company Subsidiaries meets the
specifications set forth in Exhibit E;

 

23

 

 

(ii) All ethanol inventory acquired by Kinergy pursuant to the Ethanol Marketing
Agreement meets the specifications set forth in Exhibit E; and

 

(f) The Aurora Facility’s Production Capacity is no less than 144.5 million
gallons per year.

 

4.5 Assets Used in Business.

 

(a) Except as set forth on Schedule 4.5(a) and subject to representations and
warranty qualifications set forth in Section 4.3,

 

(i) The Company and the Company Subsidiaries have good and valid title to, or
valid leasehold interests in, all material tangible personal property used in
the Business, free and clear of all Liens other than Permitted Liens.

 

(ii) The assets used in the operation of the Business, including the Aurora
Facility, (A) are in good repair, order and operating condition, subject to
normal wear and tear, have no material deferred maintenance obligation and (B)
have been installed, constructed, inspected and maintained in (1) accordance
with customary practices and standards in the industry in which the Business
operates, and (2) material compliance with all applicable Laws and warranties.

 

(b) Except as set forth on Schedule 4.5(b), the buildings, facilities,
structures, equipment, Contracts, products, real property, Intellectual
Property, and other assets owned or leased by the Company or a Company
Subsidiary constitute all assets and property, real and personal, tangible and
intangible, used by the Company with respect to the Business and are sufficient
in all material respects for the continued conduct of the Business after the
Closing in the substantially the same manner as conducted prior to the Closing.

 

(c) Schedule 4.5(c) lists the railroad cars used in connection with the Business
(the “Railcar Fleet”) including the type of railroad car (including whether such
railroad car is a J car), the owner (or if not owned, the lessee) of the
railroad car, and the lessor (if applicable) of the railroad car.

 

(d) Except as set forth on Schedule 4.5(d), neither Seller nor any of its
Affiliates has custody, possession or control of any personal property located
off the premises of the Aurora Facility belonging to Buyer, any of Buyer’s
Affiliates, Company or any Company Subsidiary (“Off-Premises Property”).

 

4.6 Absence of Certain Changes. Except as expressly contemplated or permitted by
this Agreement, since the Balance Sheet Date:

 

(a) to Seller’s Knowledge, there has not occurred any change or event that has
resulted in a Material Adverse Effect;

 

(b) no material portion of its assets or property (tangible or intangible) of
the Company or any Company Subsidiary has been sold, transferred, leased,
mortgaged, pledged or otherwise subjected to any Lien (other than Permitted
Liens);

 

24

 

 

(c) neither the Company nor any Company Subsidiary has entered into any Contract
or other enforceable obligation to make an acquisition (whether by merger,
acquisition of Equity Interests or assets, or otherwise) of any business or line
of business;

 

(d) there has not been any change in the Organizational Documents of the Company
or any Company Subsidiary;

 

(e) no election has been made or action taken to change the status of the
Company or any Company Subsidiary for federal, state or local income Tax
purposes;

 

(f) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Company or any
Company Subsidiary having a replacement cost of $25,000 in the aggregate;

 

(g) neither the Company nor any Company Subsidiary has (i) entered into,
adopted, amended or terminated any Contract relating to the compensation or
severance of any employee, independent contractors or consultants, (ii)
increased or agreed to increase the salary payable or to become payable by it to
any of the Company’s or Company Subsidiary’s employees, independent contractors
or consultants or agreed to materially increase the coverage or benefits
available under any severance pay, termination pay, deferred compensation, bonus
or other incentive compensation plan or arrangement, (iii) made, granted,
announced any material change to, amended, adopted or terminated any Employee
Benefit Plan that is sponsored or adopted by the Company or any Company
Subsidiary or (iv) made any commitment or incurred any Liability to any labor
organization;

 

(h) neither the Company nor any Company Subsidiary has (i) made any material
change in its accounting or Tax reporting methods, principles or policies
including with respect to the payment of accounts payable or the collection of
accounts receivable, (ii) settled or compromised any material Tax liability,
(iii) made, changed or rescinded any material Tax election or accounting method,
(iv) surrendered any material right in respect of Taxes, (v) filed an amended
Tax Return, (vi) entered into any closing agreement with respect to Taxes, (vii)
incurred any material liability for Taxes outside the ordinary course of
business, (viii) failed to pay any material Tax that became due and payable
(including any estimated tax payments), (ix) prepared or filed any Tax Return in
a manner inconsistent with past practice or (x) consented to any extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes;

 

(i) neither the Company nor any Company Subsidiary has declared, set aside or
paid any dividend or made any distribution with respect to its Equity Interests
(whether in cash or in kind) or redeemed, purchased, or otherwise acquired any
of its Equity Interests;

 

(j) neither the Company nor any Company Subsidiary has issued, delivered or sold
any Equity Interests of the Company or any Company Subsidiary (whether by
merger, consolidation or otherwise);

 

(k) neither the Company nor any Company Subsidiary has made any loans, advances
or capital contributions to, or investments in, any other Person;

 

25

 

 

(l) (i) neither the Company nor any Company Subsidiary is in default or
violation under any of the Permits and no event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Permit and (ii) there
are no actions, suits or proceedings pending or, to Seller’s Knowledge,
threatened in writing relating to the suspension or revocation of any of the
Permits;

 

(m) neither the Company nor any Company Subsidiary has materially altered the
manner in which it maintains its minute books and membership interest record
books;

 

(n) neither the Company nor any Company Subsidiary has, except in the Ordinary
Course (i) engaged in any activity that would reasonably be expected to result
in a material reduction, temporary or otherwise, in the demand for, or an
increase in the cancellation of services offered by the Company following the
Closing Date, including sales on terms or at prices outside the Ordinary Course,
(ii) accelerated the receipt of accounts receivable or engaged in any other
activity with customers that would reasonably be expected to have the material
effect of accelerating to pre-Closing periods accounts receivable that would
otherwise be collected in post-Closing periods, (iii) operated inconsistent with
its historical cash management practices (including with respect to collection
of accounts receivable, payment of accounts payable and accrued expenses,
pricing and credit practices and operation of cash management practices
generally), or (iv) except as set forth on Schedule 4.5(a), materially delayed,
postponed or cancelled any planned, budgeted or routine capital expenditures;

 

(o) neither the Company nor any Company Subsidiary has made any material changes
to its operations that is reasonably likely to materially increase the Company’s
or any Company Subsidiary’s risk of potential third party claims; and

 

(p) neither the Company nor any Company Subsidiary has committed to do any of
the foregoing.

 

4.7 Compliance with Law; Permits.

 

(a) Except as set forth on Schedule 4.7(a), the Company and each Company
Subsidiary has been and is in compliance in all material respects with all
applicable Laws and Orders. No Action alleging any failure to comply with any
applicable Law or Order is pending or, to the Knowledge of Seller, threatened
against the Company or any Company Subsidiary.

 

(b) Schedule 4.7(b) sets forth all Permits (including the name of the holder,
issuing authority, effective date and expiration date) which are required in
connection with the conduct of the Business (the “Business Permits”). Each such
Permit is in full force and effect, the holder of such Permit is in compliance
in all material respects with the terms and conditions of all such Permits, and
there is no pending proceeding by or before any Governmental Authority to
suspend, revoke, or cancel any Permit, or any judicial review of a decision by
any Governmental Authority with respect thereto.

 

26

 



 

4.8 Environmental Matters. Except as disclosed on (i) Schedule 4.8, (ii) the
Phase I survey prepared for Buyer by Geotechnical Services, Inc. dated January
13, 2006, (iii) the Phase I survey prepared for Buyer by Geotechnical Services,
Inc. dated May 16, 2012, (iv) the two Phase I surveys prepared for Pacific
Ethanol, Inc. by Pinnacle Engineering Inc. dated January 30, 2015; and (v) any
another other Phase I Survey and/or environmental reports, assessments or audits
obtained by Buyer prior to Closing, including any Phase I Survey:

 

(a) Since July 1, 2015, neither the Company nor any Company Subsidiary, nor
Seller or any of Seller’s Affiliates with respect to the operation of the
Business, has received any notice of any Environmental Action alleging any
material violation of, or material liability under, any Environmental Laws,
which allegations remain unresolved;

 

(b) The Company and the Company Subsidiaries and Seller, and any of Seller’s
Affiliates with respect to the operation of the Business, are and have been
since July 1, 2015, in compliance with all Environmental Laws in all material
respects, and to Seller’s Knowledge, there are no events, conditions or
Environmental Actions, that would reasonably be expected to result in a Material
Adverse Effect;

 

(c) Since July 1, 2015, the Company and the Company Subsidiaries, and Seller and
any of Seller’s Affiliates with respect to the operation of the Business, have
been and are, in compliance with, all Permits required under Environmental Laws
for the establishment and operation of the Business, except where the failure to
have or be in compliance with such Permits would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect;

 

(d) Since July 1, 2015, (i) any Hazardous Material transported, stored, used,
handled, treated, or disposed of by the Company or the Company Subsidiaries, or
Seller or any of Seller’s Affiliates with respect to the operation of the
Business has been done in accordance with all Environmental Laws, and (ii) no
Hazardous Material has been Released or disposed of by any Person at or about
the Owned Real Property or Leased Real Property, in each case, that would result
in a material breach or Liability pursuant to any Environmental Law; and

 

(e) Since July 1, 2015, neither the Company nor any Company Subsidiary, nor
Seller or any of Seller’s Affiliates with respect to the operation of the
Business, has entered into any consent decree or other agreement with any
Governmental Authority under any Environmental Law. To Seller’s Knowledge,
neither the Company nor any Company Subsidiary is the named subject of any
Environmental Action relating to any uncured non-compliance with Environmental
Law or to Hazardous Materials.

 

4.9 Tax Matters.

 

(a) All Tax Returns required to have been filed by or in respect of the Company
and the Company Subsidiaries (as any deadlines for filing may have been extended
by duly filed applications for extension) have been timely filed. All such Tax
Returns were true, correct and complete in all respects, and Seller has
delivered to Buyer true, correct and complete copies of all Tax Returns filed
since the organization of the Company and the Company Subsidiaries. All Taxes
reported on such Tax Returns as due and owing by the Company or a Company
Subsidiary have been paid or are properly reserved against and reflected in the
Financial Statements. There are no Liens for Taxes upon any of the assets of the
Company or any Company Subsidiary. The Company or a Company Subsidiary has
timely withheld and paid to the appropriate Governmental Authority all Taxes
required to have been withheld and paid by it in connection with amounts paid or
owing to any employee, independent contractor, creditor, or other third party,
and all Forms W-2 and 1099 and other applicable forms required with respect
thereto have been properly completed and timely filed.

 

27

 

 

(b) There is no pending, and to the Knowledge of Seller there is no threatened,
assessment by any Governmental Authority of any additional Taxes with respect to
the Company or any Company Subsidiary for any period for which Tax Returns have
been filed that has not been finally settled or otherwise resolved. There is no
Tax audit, administrative or judicial Tax proceeding pending with respect to the
Company or any Company Subsidiary that has not been finally settled or otherwise
resolved. Neither the Company nor any Company Subsidiary has received from any
Governmental Authority any written notice indicating an intent to investigate or
open an audit or other review of any Tax or Tax Return of the Company or any
Company Subsidiary that has not been finally settled or otherwise resolved.

 

(c) Neither the Company nor any Company Subsidiary has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency which waiver or agreement is still in effect
(except for filing extensions in the ordinary course). No written claim has been
made by a jurisdiction in which the Company or any Company Subsidiary does not
file Tax Returns that the Company or any Company Subsidiary is or may be
required to file Tax Returns or pay Taxes in such jurisdiction that has not been
finally settled or otherwise resolved.

 

(d) Neither the Company nor any Company Subsidiary has been a member of an
Affiliated Group filing a consolidated federal Tax Return. Neither the Company
nor any Company Subsidiary has any actual or potential liability for the Taxes
of any other Person under Treas. Reg. Section 1.1502-6 (or any similar provision
of state, local or foreign Law).

 

(e) Neither the Company nor any Company Subsidiary is, and neither the Company
nor any Company Subsidiary has been a party to, any “reportable transaction” (as
defined in Section 6707A(c)(1) of the Code and Treasury Regulation §
1.6011-4(b)).

 

(f) Neither the Company nor any Company Subsidiary has been required to include
any item of income in, or exclude any item of deduction from, taxable income for
any period beginning prior to the Closing Date as a result of any: (A) change in
method of accounting for a taxable period ending or prior to the Closing Date;
(B) “Closing Agreement” as described in Code Section 7121 (or any corresponding
or similar provision of state, local, provincial or foreign income Tax Law)
executed on or before the Closing Date; (C) installment sales or open
transaction disposition made on or prior to the Closing Date; (D) prepaid amount
received on or before the Closing Date; (E); any prepaid amounts received or
paid on or prior to the Closing Date or deferred revenue realized or received on
or prior to the Closing Date; or (F) election under Code § 108(i).

 

4.10 Intellectual Property.

 

(a) The Company owns no Intellectual Property. To Seller’s Knowledge, the
conduct of the Business as currently conducted does not infringe on the
Intellectual Property rights of any third-party.

 

28

 

 

(b) To the Knowledge of Seller, except as set forth on Schedule 4.10(b), the
Company or a Company Subsidiary owns or possesses, free and clear of all Liens
(other than Permitted Liens), all right, title and interest in and to each
License that is material to the conduct of the Business, other than: (i)
Licenses governing open source software or (ii) Licenses for generally
commercially available “off-the-shelf” software obtained from a third party on
general commercial terms. None of the Company, or, to Seller’s Knowledge, any
other party thereto, is in default under any License, and each License is in
full force and effect as to the Company, and to the Seller’s Knowledge, as to
each other party thereto, except for such defaults and failures to be so in full
force and effect as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

4.11 Contracts.

 

(a) Schedule 4.11(a) lists the following Contracts to which Company or a Company
Subsidiary is a party, or which Seller or a Seller Affiliate is a party and
which Contract provides rights or benefits used in the conduct or operation of
the Business (each, a “Material Contract”):

 

(i) the Asset Management Agreement;

 

(ii) each Facility Agreement;

 

(iii) any Real Property Lease;

 

(iv) any lease or other Contract with respect to any railroad car in the Railcar
Fleet;

 

(v) each Contract evidencing an Intercompany Payable or an Intercompany
Receivable;

 

(vi) any Contract that (A) involves or may result in payment obligations by
Company or any Company Subsidiary in an amount in excess of $25,000 during any
calendar year or $50,000 over the remaining term of the Contract, (B)
constitutes Indebtedness of Company or any Company Subsidiary in an amount in
excess of $25,000 or (C) is otherwise reasonably necessary for the operation of
the Aurora Facility;

 

(vii) any Contract that involves any partnership, strategic alliance, joint
venture or sharing of profits by the Company or a Company Subsidiary with any
other Person;

 

(viii) any Contract that (A) has an unexpired term of more than two years
(including renewals), (B) cannot be terminated by the Company without penalty
upon less than 30 days’ notice, (C) would result in the termination of, or gives
any other party thereto the right to terminate, such Contract upon consummation
of the transactions contemplated hereby, or (D) the termination of which or
under which the loss of rights, would have a Material Adverse Effect on the
Company, any Company Subsidiary or the Business;

 

29

 

 

(ix) any employment agreement, severance agreement, change-in-control agreement
and Contracts with independent contractors or consultants (or similar
arrangements) to which the Company or a Company Subsidiary is a party, other
than any such Contract that is terminable without penalty, liability or premium
“at will” or upon notice of ninety (90) days or less;

 

(x) any Contract with any Governmental Authority or any prime contractor or
subcontractor to a Governmental Authority to which the Company is a party;

 

(xi) any Contract obligating the Company or a Company Subsidiary: (A) to refrain
from competing with any business, (B) to refrain from conducting business in any
particular jurisdiction, or (C) to refrain from conducting any business with
certain parties;

 

(xii) any Contract that provides for an exclusive arrangement with a third party
vendor;

 

(xiii) any Contract that provides for the indemnification of any Person or the
payment of any earn-out or other contingent obligations by the Company or the
assumption of any Tax, environmental or other Liability of any Person by the
Company or a Company Subsidiary;

 

(xiv) any Contract that relates to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(xv) any Contract that (A) contains a right of first refusal, first offer or
first negotiation with respect to any asset owned by the Company or a Company
Subsidiary that is material to the Company or a Company Subsidiary or (B)
contains any “most favored nation” or similar provision

 

(xvi) any Contract relating to the construction, operation or maintenance of the
Aurora Facility and any access agreement, easement, use agreement with respect
to any portion of the Owned Real Property or Leased Real Property;

 

(xvii) any Commodity Hedging Arrangement; and

 

(xviii) any Contract to which the Company or any Company Subsidiary is a party
relating to any Cleanup or Environmental Action.

 

(b) Seller has delivered or made available to Buyer a true, correct and complete
copy of each Material Contract. With respect to each such Material Contract: (i)
such Material Contract is in full force and effect and constitutes a legal,
valid and binding obligation of the Company or a Company Subsidiary, enforceable
in accordance with its terms and conditions, subject to General Principles of
Law, Equity and Public Policy; (ii) neither the Company nor any Company
Subsidiary is in breach or default in any material respect under such Material
Contract; and (iii) to the Knowledge of Seller, no event has occurred since
January 1, 2018 or circumstance exists which, with notice or lapse of time or
both, would constitute such a breach or default, or permit termination,
modification, or acceleration, under such Material Contract.

 

30

 

 

4.12 Employment and Labor Matters.

 

(a) Neither the Company nor any Company Subsidiary has any employees, including,
but not limited to, leased employees as defined in Section 414(n) of the Code.

 

(b) Schedule 4.12(b) sets forth all employees of Seller or its Affiliates who
are assigned to the conduct and operation of the Business (the “Assigned
Employees”) with the following information for each employee: name of employee,
name of employer, current title or position, work location, original hire date,
current rate of compensation, rate type (hourly or salaried), scheduled hours
per week assigned to the Business, target cash bonus opportunity (if any), and
any other incentive compensation opportunity.

 

(c) With respect to the Company, each Company Subsidiary, the Business and all
Assigned Employees: (i) there is no collective bargaining agreement or
relationship; (ii) there is no unfair labor practice charge or complaint pending
or, to the Knowledge of Seller, threatened before the National Labor Relations
Board or any other Governmental Authority; (ii) there is not currently any labor
strike, lockout, work stoppage or other material concerted labor dispute or
formal complaint and, to the Knowledge of Seller, no such dispute or complaint
is threatened; (iii) to the Knowledge of Seller, no union organization campaign
is currently in progress; and (iv) the Company, each Company Subsidiary and the
employer for each Assigned Employee is in compliance in all material respects
with all applicable Laws respecting employment and employment practices, terms
and conditions of employment, wages, hours of work, and occupational safety and
health.

 

4.13 Employee Benefits Plans.

 

(a) Neither Company nor any Company Subsidiary has, or could reasonably be
expected to have, any liability under any Employee Benefit Plan.

 

(b) With respect to each Employee Benefit Plan, all payments, premiums,
contributions, and reimbursements for all periods ending prior to or as of the
Closing Date have been made. There are no Actions (other than routine claims for
benefits in the Ordinary Course) pending or, to the Knowledge of the Seller,
threatened with respect to any Employee Benefit Plan.

 

(c) Neither the Company nor any of its ERISA Affiliates maintains, sponsors,
contributes to, has any obligation to contribute to, or has any Liability under
or with respect to a “defined benefit plan,” as defined in Section 3(35) of
ERISA, a pension plan subject to the minimum funding standards of Section 302 of
ERISA or Section 412 of the Code, or a “multiemployer plan,” as defined in
Section 3(37) of ERISA. No other trade or business is treated, together with the
Company or any of its ERISA Affiliates, as a single employer under Section 414
of the Code or Section 4001 of ERISA and none of the Company or any of its ERISA
Affiliates has incurred any Liability to or with respect to an Employee Benefit
Plan (other than with respect to contributions not yet due) or to the Pension
Benefit Guaranty Corporation (other than for the payment of premiums not yet
due). None of the Company or any of its ERISA Affiliates has incurred or is
contingently liable for any withdrawal liability to any “multiemployer plan”
under Section 4021 of ERISA.

 

31

 

 

4.14  Affiliate Transactions. Other than this Agreement or the Ancillary
Agreements, neither Seller nor any of its Affiliates (other than the Company or
any Company Subsidiary), (i) directly or indirectly owns, or otherwise has any
right, title or interest in, to or under, any material property or right,
tangible or intangible, that is used by the Company or any Company Subsidiary
(other than Company Interests) or (ii) licenses Intellectual Property (either to
or from the Company or any Company Subsidiary).

 

4.15 Litigation. Except as set forth on Schedule 4.15, there is no Action
pending or, to the Knowledge of Seller, threatened against Company or any
Company Subsidiary, or against Seller or any Affiliate with respect to the
Business, or against any members, managers, officers, directors or employees of
Company or any Company Subsidiary, or of Seller or any Affiliate with respect to
the Business, acting in such capacity. Neither Company nor any Company
Subsidiary is subject to any outstanding Order that relates specifically to the
Company or any Company Subsidiary and neither Seller nor any Seller Affiliate is
subject to any outstanding Order as it relates to the Business.

 

4.16 Bank Accounts and Managers. Schedule 4.16(a) sets forth a true and complete
list of the names and locations of banks, trust companies and other financial
institutions at which Company or any Company Subsidiary maintains bank accounts,
safe deposit boxes or other custodial arrangements and the account number of
each bank account, safe deposit box or other custodial arrangement, and the
names of all persons authorized to draw thereon, make withdrawals therefrom or
have access thereto. Schedule 4.16(b) contains a correct and complete list of
the managers, directors and officers of the Company and each Company Subsidiary.

 

4.17 Books and Records. Upon the Closing, the books and records (including all
Contracts and any and all title (including the original copy of the certificate
evidencing the Company’s ownership of 100% of the Equity Interests of each
Company Subsidiary), Tax, financial, technical, engineering, environmental,
health and safety records and information) of or pertaining to the Business, the
Company or any Company Subsidiary in Seller’s or any of its Affiliates’ (other
than the Company and the Company Subsidiaries) possession will be delivered to
Buyer or in the possession of the Company. The minute books and other similar
records of each of the Company and Company Subsidiary, as made available to
Buyer prior to the execution of this Agreement, contain a true and complete
record, in all material respects, of all action taken at all meetings and by all
written consents in lieu of meetings of the members, managers, or board of
directors, as applicable, of the Company and each Company Subsidiary.

 

4.18 Undisclosed Liabilities. The Company does not have any Liabilities except
(i) for Liabilities reflected or reserved against in the Financial Statements
and (ii) current Liabilities incurred by the Company in the Ordinary Course
since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount.

 

32

 



 

4.19 Insurance. Schedule 4.19 sets forth a true, complete and correct list of
all policies of insurance for the Company or any Company Subsidiary. True and
correct copies of all such insurance policies have been provided to Buyer. With
respect to each such insurance policy listed on Schedule 4.19: (a) the policy is
in full force and effect and (b) neither the Company nor any Company Subsidiary
is in material breach or default (including with respect to the payment of
premiums) thereunder. As of the date hereof, neither the Company nor any Company
Subsidiary has received any written notice of cancellation or non-renewal of any
insurance policy nor has the termination of any insurance policy been threatened
since December 31, 2018. There is no Action pending under any insurance policy
as to which coverage has been denied by the underwriters of such policies.

 

Article 5
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer hereby represents and warrants to Seller as follows:

 

5.1 Organization; Good Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Nebraska. The
Organizational Documents of Buyer are in full force and effect, and Buyer is not
in material violation of any of the provisions of its Organizational Documents.

 

5.2 Power and Authority. Buyer has all requisite power and authority to execute
and deliver this Agreement and each of the Ancillary Agreements to which it is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and each of the Ancillary Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
have been duly and validly authorized by all necessary action on the part of
Buyer, and no other or further action or proceeding on the part of Buyer or its
equity holders is necessary to authorize the execution and delivery by Buyer of
this Agreement or any of the Ancillary Agreements to which it is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby. This
Agreement has been duly and validly executed and delivered by Buyer and,
assuming the due and valid authorization, execution and delivery of this
Agreement by Company and Seller, constitutes a valid and binding obligation of
Buyer, enforceable against it in accordance with its terms and conditions,
subject to General Principles of Law, Equity and Public Policy.

 

5.3 Consents and Approvals. Except for the consents, approvals or notices set
forth on Schedule 5.3(a) (the “Buyer Required Government Approvals”), Buyer is
not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Authority or other
Person in connection with the execution, delivery and performance by Buyer of
this Agreement or any of the Ancillary Agreements to which it is a party or the
consummation of the transactions contemplated hereby and thereby, other than
such notices, filings, authorizations, consents or approvals that, if not given,
made or obtained, would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

5.4 Litigation. There is no Action, hearing or investigation pending or, to
Buyer’s Knowledge, threatened against Buyer or any of its properties or assets
that challenges, or will have the effect of preventing, materially delaying,
making illegal, or otherwise materially interfering with, the execution of this
Agreement or the consummation of the transactions contemplated hereby. Buyer is
not subject to any outstanding Order that would prevent, delay, make illegal or
otherwise interfere with, the execution of this Agreement or the consummation of
the transactions contemplated hereby.

 

33

 

 

5.5 Brokers’ Fees. Buyer does not have any Liability to pay any fees or
commissions to any broker, finder, investment banker, agent or intermediary with
respect to the transactions contemplated by this Agreement.

 

5.6 Investment Representation. Buyer is acquiring the Company Interests for its
own account with the present intention of holding such securities for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
Laws. Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act. Buyer
acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Company Interests. Buyer
acknowledges that the Company Interests have not been registered under the
Securities Act or any state or foreign securities Laws and that the Company
Interests may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless such transfer, sale, assignment, pledge,
hypothecation or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act and the Company Interests are
registered under any applicable state or foreign securities Laws or sold
pursuant to an exemption from registration under the Securities Act and any
applicable state or foreign securities Laws.

 

5.7 Buyer’s Due Diligence. Buyer hereby acknowledges that, in addition to the
representations and warranties of Seller expressly set forth in Article 3 and
Article 4, Buyer is relying on its own investigation and analysis in entering
into this Agreement and consummating the transactions contemplated hereby. Buyer
has participated in the management of Company and is an informed and
sophisticated participant in the transactions contemplated by this Agreement and
has undertaken such investigation, and has been provided with and has evaluated
such Evaluation Material, as it has deemed necessary in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.

 

Article 6
PRE-CLOSING COVENANTS

 

6.1 Conduct of the Business.

 

(a) During the period from the date of this Agreement to the earlier of the
Closing and the date this Agreement is terminated in accordance with Section
12.1 (the “Interim Period”), except as expressly contemplated or permitted under
this Agreement, as required by Law, with the written consent of Buyer (which
consent shall not be unreasonably conditioned, withheld or delayed), Buyer and
Seller shall cause the Company to (i) conduct the Business, in all material
respects, only in the Ordinary Course, including without limitation, performing
all routine maintenance and testing of the Aurora Facility, (ii) use
commercially reasonable efforts to maintain satisfactory relationships with, and
keep available the services of, their present officers and other Assigned
Employees, (iii) use commercially reasonable efforts to preserve existing
relationships with material customers, lenders, consultants, agent, vendors,
suppliers, distributors and others having material business relationships with
the Company and (iv) maintain cash balances sufficient to pay operating expenses
of the Company as may be incurred in the Ordinary Course.

 

34

 

 

(b) During the Interim Period, except as contemplated or permitted under this
Agreement, as required by Law, with the written consent of Buyer (which consent
shall not be unreasonably conditioned, withheld or delayed), the Company shall
not and Seller shall not permit the Company (or any Seller Affiliate with
respect to the Company, a Company Subsidiary or the Business) to do any of the
following:

 

(i) amend the Organizational Documents of the Company or any Company Subsidiary;

 

(ii) split, combine, subdivide or reclassify any Equity Interests of the Company
or any Company Subsidiary;

 

(iii) authorize, declare, set aside or pay any dividend or distribution (whether
payable in cash, stock, membership interest, other ownership interest or other
securities or property) with respect to the Company Interests or any other
Equity Interests of the Company or any Company Subsidiary;

 

(iv) issue, sell or grant any additional interests of, or securities convertible
or exchangeable for, or options, warrants, calls, commitments or rights of any
kind to acquire, any Equity Interests of the Company or any Company Subsidiary;

 

(v) transfer, lease, license, sell, mortgage, pledge, dispose of, abandon, fail
to maintain or encumber any of its material assets, rights or properties other
than (A) sales or nonexclusive licenses in the Ordinary Course and (B)
dispositions of equipment and property no longer used in, or material to, the
operation of the Business;

 

(vi) repurchase, redeem or otherwise acquire, or offer to repurchase, redeem or
otherwise acquire any Equity Interests in the Company or any Company Subsidiary
or any securities of the Company or any Company Subsidiary convertible into or
exchangeable or exercisable for Equity Interests in the Company or any Company
Subsidiary, or any warrants, calls, options or other rights to acquire any such
Equity Interests;

 

(vii) incur, assume, issue, modify, renew, guarantee, prepay, refinance or
otherwise become liable for any long-term or short-term Indebtedness, or enter
into any swap, cap, floor, collar, futures contract, forward contract, option or
any other derivative financial instrument, or hedging or off balance sheet
financing arrangements, or assume, guarantee, endorse or otherwise become liable
or responsible (whether directly, contingently or otherwise) for the
Indebtedness of any other Person;

 

(viii) adopt or establish any plan, agreement, policy or program that would
constitute an Employee Benefit Plan sponsored or maintained by the Company or
any Company Subsidiary;

 

35

 

 

(ix) enter into any Material Contract, amend or modify in any material respect
or terminate any such Material Contract (other than permitting expiration of
such Material Contract in accordance with its terms) or otherwise waive, release
or assign any material rights, claims, benefits or obligations of the other
party thereunder, in each case, other than in the Ordinary Course;

 

(x) change any of its methods, principles or practices of accounting or
accounting practices in any material respect, except as may be required by
applicable Laws or GAAP;

 

(xi) change its fiscal year or make or change any material Tax election (except
for elections in the Ordinary Course) or settle or compromise any material Tax
liability, claim or assessment or agree to an extension or waiver of the
limitation period to any material Tax claim or assessment (except for such
actions related thereto which do not require the approval of any officer of the
Company) or grant any power of attorney with respect to material Taxes or enter
into any closing agreement with respect to any material Tax or surrender any
right to claim a material Tax refund;

 

(xii) make, or agree or commit to make, any capital expenditure other than in
the Ordinary Course;

 

(xiii) (A) grant to any Assigned Employee or any current or former member,
manager, director, employee, contractor or consultant of the Company any
increase in compensation, bonus or fringe or other benefits or grant any type of
compensation or benefit to any such person not previously receiving or entitled
to receive such compensation, (B) grant to any person any severance, retention,
change in control or termination compensation or benefits or any increase
therein, or (C) amend, change or modify the terms of any existing compensation,
bonus, or fringe or other benefits;

 

(xiv) enter into or make any loans to any Assigned Employee or any member,
manager, officer, director, employee, contractor or consultant (other than
business expense advances in the Ordinary Course) or make any change in its
existing borrowing or lending arrangements for or on behalf of any of such
persons, except as required by the terms of any Employee Benefit Plan;

 

(xv) acquire any Equity Interests in any Person or, other than purchases and
sales of inventory and supplies in the Ordinary Course, (A) acquire or agree to
acquire any tangible properties or assets or (B) sell, lease (as lessor),
license, mortgage, sell and leaseback or otherwise dispose of any tangible
properties or assets or any interests therein other than pursuant to the
Facility Agreements in the Ordinary Course;

 

(xvi) except as necessary in the Ordinary Course, grant or acquire, agree to
grant to or acquire from any Person, or dispose of or permit to lapse any rights
to any Intellectual Property material to the conduct of the Business as
currently conducted, or disclose to any Person, other than representatives of
Buyer, any material trade secrets;

 

36

 



 

(xvii) take any action inconsistent with the cash management policies of the
Company other than in the Ordinary Course, including any acceleration or
deferment of any receivables or payables or making of any investment, in each
case other than in the Ordinary Course;

 

(xviii) hire any Person to be an employee of the Company;

 

(xix) enter into any new line of business;

 

(xx) settle, compromise, dismiss, discharge or otherwise dispose of any Action
or carrier dispute other than those that (A) do not involve the payment by the
Company of monetary damages in excess of $25,000 in any individual instance, or
$50,000 in the aggregate, plus applicable reserves and any applicable insurance
coverage and do not involve any material injunctive or other non-monetary relief
or impose material restrictions on the business or operations of the Company,
and (B) provide for a complete release of the Company, the Company Subsidiaries
and their successors from all claims and do not provide for any admission of
liability by the Company or any Company Subsidiary; provided, however, that
notwithstanding anything in clauses (A) or (B) to the contrary, the written
consent of Buyer shall be required in order for the Company to settle,
compromise, dismiss, discharge or otherwise dispose of any Action arising from,
based upon or challenging the validity of this Agreement or the consummation of
the transactions contemplated hereby or seeking to prevent the consummation of
the transactions contemplated hereby; or

 

(xxi) enter into an agreement to take any of the foregoing actions.

 

(c) During the Interim Period, the Parties acknowledge that (i) the west ethanol
production facilities at the Aurora Facility will be shut down temporarily for
routine maintenance and testing on March 29, 2020 and is expected to restart
production on or about April 2, 2020 or April 3, 2020 and (ii) the east ethanol
production facility is and will remain in cold shutdown.

 

(d) During the Interim Period, the Parties agree to cooperate in the return to
Buyer or Company, as the case may be, of any Off-Premises Property.

 

(e) During the Interim Period, Seller shall cause Parent to cause Kinergy to
(i) provide terms consistent with the prevailing market rate at the destination
Kinergy Terminal (as defined in the Ethanol Marketing Agreement) for each
shipment of ethanol as of the applicable date of such sale, and (ii) confer in
good faith with Buyer regarding such terms and provide supporting information
evidencing that such terms are consistent with the requirements of the foregoing
subclause (i).

 

6.2 Appropriate Actions.

 

(a) General. Each of the Parties shall use commercially reasonable best efforts
to take all action necessary to consummate the transactions contemplated by this
Agreement as soon as possible after the execution of this Agreement, including
taking all actions necessary to comply promptly with all applicable Laws that
may be imposed on it or any of its Affiliates with respect to the Closing.

 

37

 

 

(b) Notice of Adverse Developments. During the Interim Period, Buyer, on one
hand, and Seller, on the other hand, shall give prompt notice to the other of
the discovery by such Party of: (i) any material inaccuracy in any
representation or warranty of the other Party of which they become aware; (ii)
any material failure by the other Party to comply with any of such Party’s
covenants contained in this Agreement; or (iii) the occurrence of any event or
the existence of any circumstances that would make satisfaction of any of the
conditions set forth in Article 8 impossible or unlikely.

 

6.3 Consents; Further Assurances.

 

(a) Consents and Approvals. Each of the Parties shall use commercially
reasonable best efforts to obtain, as soon as possible after the execution of
this Agreement, all Required Governmental Approvals and Third Party Consents and
any and all other consents, approvals and authorizations of other Persons
required in order to consummate the transactions contemplated by this Agreement,
and each Party shall cooperate with the other Parties to this Agreement in
obtaining all such consents, approvals and authorizations. Without limiting the
generality of the foregoing, the Parties shall promptly make and effect, or
cause to be made and effected, all notifications and applications required under
applicable Law and any applicable Orders. Without limiting the generality of the
foregoing, each of the Parties each agrees to use its respective commercially
reasonable best efforts to (i) identify all Business Permits which can be
transferred to Buyer (or its designee, including the Company) without the
requirement to obtain a Required Government Approval other than by delivery of
notice to a Government Authority and (ii) promptly (but in any event within
fifteen (15) days after the date hereof) provide all notifications required by
and file all applications with respect to the Required Government Approvals. All
fees and costs required to be paid as a condition to or in connection with
receiving such Required Government Approvals or Third Party Consents will be
borne by (i) Seller, with respect to any Seller Required Government Approvals,
Company Required Government Approvals or Third Party Consents required to be
obtained with respect to Seller or Company and (ii) Buyer, with respect to any
Buyer Required Government Approvals or Third Party Consents required to be
obtained with respect to Buyer.

 

(b) Further Assurances. If any further action is necessary or desirable to carry
out the purposes of this Agreement, each Party, upon request of the other Party
and from time to time, will take such further action (including the execution
and delivery of such further instruments and documents) as the other Party
reasonably may request and deem necessary or desirable to consummate the
transactions contemplated by this Agreement, all at the sole cost and expense of
the requesting Party. If either Buyer, Seller or any of their Affiliates becomes
aware that any of the assets necessary to the operation of the Business have not
been transferred to Buyer, such Party shall promptly notify the other and the
Parties shall, as soon as reasonably practicable, ensure that such property is
transferred, with any necessary prior Third Party consent or notice, to Buyer.
If Seller receives any payment after the Closing arising out of or relating to
the Business, Seller agrees to promptly remit such funds to Buyer.

 

38

 

 

6.4 Confidentiality. Each Party and its Affiliates shall treat as confidential
(a) the terms and conditions of this Agreement and each of the Ancillary
Agreements (including all drafts thereof) and the information being exchanged in
connection with the transactions described herein; and (b) all other data and
information (including, but not limited to, operating data and information) in
their possession regarding the Aurora Facility, the Business, the other Party or
any Affiliate of any other Party, unless: (i) the applicable other Party agrees
in writing to the release of such terms, conditions, data or information; (ii)
such terms, conditions, data or information becomes publicly available other
than through the wrongful actions of the disclosing Party or the disclosing
Party’s Affiliate; (iii) such terms, conditions, data or information was in the
possession of the receiving Party or the receiving Party’s Affiliate prior to
receipt thereof from the disclosing Party with no corresponding confidentiality
obligation; or (iv) such terms, conditions, data or information is required by
Law to be disclosed. Notwithstanding the generality of the foregoing, any Party
may disclose such terms, conditions, data and information to (A) the officers,
directors, managers, partners, members, employees and Affiliates of such Party,
(B) any successors in interest and permitted assigns of such Party, (C) any
actual or potential financing parties or actual or potential lenders to such
Party, and (D) any potential equity investors in such Party; provided, however,
that any Person who receives the confidential terms, conditions, data and
information pursuant to an exception contained in clauses (B) – (D) of this
Section 6.4 agrees to similar confidentiality provisions. Additionally, for a
period of two (2) years commencing on the Closing Date, Seller and its
Affiliates shall not directly or indirectly, hire, solicit, or employ any
Transferred Employee during such period, or encourage any such employee to leave
such employment or hire any such employee who has left such employment with
Buyer or its Affiliate; provided, however, that the foregoing restrictions on
solicitation shall not be breached by a general solicitation which is not
directed specifically to any such Transferred Employee. The terms of this
Section 6.4 shall survive any Closing or termination of this Agreement, as
applicable.

 

6.5 Public Announcements. No press release or public announcement related to
this Agreement or the transactions contemplated hereby or, prior to the Closing,
any other announcement or communication to the employees, customers, suppliers,
distributors, licensors or licensees of the Company, shall be issued or made by
any Party without the joint written approval of Buyer and Seller, unless
required by: (a) applicable Law; (b) the rules and regulations of, or pursuant
to any agreement of, a stock exchange or trading system or the U.S. Securities
and Exchange Commission; (c) by Order of a Governmental Authority; or (d) by
subpoena, summons or legal process; provided, however, that in each such case
Seller and Buyer shall have the right to review such press release, announcement
or communication prior to issuance, distribution or publication. Notwithstanding
the foregoing, the Parties shall be allowed to disclose the terms of this
Agreement and the transactions contemplated hereby: (i) to authorized
representatives and employees of such Party or their respective Affiliates; or
(ii) to any of their respective Affiliates, auditors, attorneys, financial
consultants, investment bankers, financing sources, limited partners, potential
investors or other agents; provided, however, that in the case of disclosures
made pursuant to clauses (i) and (ii), the recipient is informed of the
confidential nature of such information.

 

6.6 Due Diligence Access.

 

(a) During the Interim Period, upon reasonable advance notice from Buyer, Seller
shall, and shall cause the Company and any Company Subsidiary, and to afford
Buyer, its officers, employees and authorized representatives reasonable access,
during regular business hours, to the executive personnel, offices, properties,
books and records of the Company and any Company Subsidiary, and in order for
Buyer to have the opportunity to make such investigation as it shall reasonably
desire to make of the affairs of the Company; provided, however, that such
access shall not unreasonably interfere with the conduct of the business of the
Company. Buyer acknowledges and agrees that all information it obtains as a
result of access under this Section 6.6(a) shall be subject to the
confidentiality provisions of Section 6.4.

 

39

 

 

(b) Subject to the terms of Section 6.6(a) and compliance with applicable Law,
the Company and Seller shall cooperate and participate, in each case, as
reasonably requested by Buyer from time to time, in Buyer’s efforts to plan the
integration of the Company’s and Buyer’s operations in connection with, and
taking effect upon the Closing, including providing such reports on operational
matters and participating on such integration planning teams and committees as
Buyer may reasonably request.

 

6.7 Contact with Business Relations. During the Interim Period, Buyer and its
representatives may contact and communicate with the employees, customers,
suppliers, distributors, lessees, lessors, licensees, licensors and other
material business relations of the Company in connection with the transactions
contemplated hereby only after prior consultation with Seller.

 

6.8 Transferred Employees.

 

(a) Effective as of the Closing Date, Seller will cause Parent (or its
applicable Affiliate) to terminate the employment of, and Buyer (or an Affiliate
designated by Buyer) will offer employment on an at-will basis to, the Assigned
Employees whom Buyer has notified Seller, not less than thirty (30) days prior
to the Closing Date, that Buyer desires to employ for the Business after the
Closing. Such offers of employment shall be contingent upon the occurrence of
the Closing, satisfactory background checks (including review of driving records
of Assigned Employees who regularly drive vehicles in the normal course and
scope of their employment duties), satisfactory drug screening results and other
hiring policies of Buyer or its Affiliate. Each such Assigned Employee who
accepts Buyer’s (or such Affiliate’s) offer of employment and who commences
active employment with Buyer (or such Affiliate) effective as of the Closing is
referred to in this Agreement as a “Transferred Employee”. Notwithstanding the
foregoing, Seller shall have no obligation to terminate the employment of, and
Buyer (or an Affiliate of Buyer) shall have no obligation to offer employment to
or employ, an Assigned Employee who is on leave as of the Closing Date. Buyer
and its Affiliates shall have no obligation to employ or retain any Transferred
Employees after the Closing, to continue after the Closing any particular terms
of employment of a Transferred Employee, and nothing contained herein shall be
deemed to create such a right or obligation.

 

(b) Seller will make the Assigned Employees available to Buyer or its Affiliate
prior to the Closing to discuss employment offers and terms of employment or for
a reasonable amount of onboarding meetings at a mutually agreed upon time and
location. From the date hereof through the Closing Date, the parties shall
cooperate in good faith regarding any broadly distributed communication to
Assigned Employees relating to (i) the transactions contemplated by this
Agreement or (ii) employment, benefits and compensation following the Closing.

 

40

 

 

(c) Following the Closing, Buyer shall use commercially reasonable efforts to
(i) ensure that no waiting periods, or exclusions or limitations with respect to
any pre-existing conditions, are applicable to any Transferred Employees or
their dependents or beneficiaries under any welfare benefit plans maintained by
Buyer or its Affiliates in which such employees or their dependents or
beneficiaries may be eligible to participate following the Closing; and (ii)
provide or cause to be provided that any costs or expenses incurred previously
by Transferred Employees (and their dependents or beneficiaries) during the plan
year in which Closing occurs under Seller’s welfare plans shall be taken into
account for purposes of satisfying applicable deductible, co-payment,
coinsurance, maximum out-of- pocket provisions and like adjustments or
limitations on coverage under any such similar welfare benefit plans maintained
by Buyer or its Affiliates for which participation commences during any such
plan year. Seller and its Affiliates solely shall be liable for all
responsibilities and obligations for continuation coverage under COBRA under
their group health plans with respect to qualifying events that occur prior to,
on or after the Closing Date, and Buyer and its Affiliates shall have no
responsibility, obligation or liability therefor.

 

(d) For the purposes of federal employment taxes with respect to the Transferred
Employees who are employed by Buyer or its Affiliate, as a new employer, within
the same calendar year as the Closing, the parties agree to comply with the
employment tax reporting procedures described in Section 4 of the Standard
Procedure for Predecessors and Successors in Internal Revenue Service Revenue
Procedure 2004-53.

 

(e) Nothing in this Section 6.8 or elsewhere in this Agreement will be deemed to
make any Assigned Employee, or any other employee of Seller or any Affiliate of
Seller, or any other Person, a third party beneficiary of this Agreement.

 

6.9 Reduction of Railcar Fleet. During the Interim Period, the Parties agree to
use commercially reasonable efforts to enter into amendments to the leases or
other Contracts for the Railcar Fleet to reduce the number of railroad cars in
the Railcar Fleet to no more than 200 cars, which shall include all 100 J cars
available from the Railcar Fleet, and obtain any necessary Third Party Consents
with respect to such amendments and any required assignment of such leases or
other Contract to Company prior to Closing.

 

6.10 Financing Assistance. Prior to the Closing, each of Seller and Company
agrees to use its commercially reasonable efforts to provide, and shall direct
its representatives to use their respective commercially reasonable efforts to
provide, all customary cooperation in connection with the arrangement of the
Financing as may be reasonably requested by Buyer, including, with respect to
Company and each Company Subsidiary, executing and delivering any customary
credit agreements, indentures and pledge and security documents and otherwise
reasonably facilitating the granting of a security interest (and perfection
thereof) in collateral, guarantees, other definitive financing documents or
other certificates, customary closing certificates and documents as may be
reasonably requested by Buyer and assisting in the negotiation of any such
agreements and other documents; provided, that any obligations contained in all
such agreements and documents shall be subject to the occurrence of the Closing
and effective no earlier than the Closing. Seller and Buyer acknowledge and
agree that the obligations of the Company with respect to the Buyer Intercompany
Financing shall be secured by liens on the Seller Deeds of Trust Collateral
pursuant to that certain deed of trust or mortgage in form and substance
satisfactory to Buyer which shall be executed at the Closing by the Company in
favor of Buyer and recorded against such Seller Deeds of Trust Collateral. The
foregoing liens shall be subordinate to only those Permitted Liens existing as
of the Closing Date and the Seller Deeds of Trust.

 

41

 

 

6.11 Exclusivity and ROFO Notice.

 

(a) Each of Seller, Company and Buyer agrees that during the Interim Period they
shall not, and each of them shall cause its Affiliates not to, directly or
indirectly solicit, initiate, facilitate or encourage (including by providing
any confidential information) the submission of any Acquisition Proposal or
enter into any agreement with respect to any Acquisition Proposal. Each of
Seller, Company and Buyer will immediately (and will cause each of their
respective Affiliates to) cease any and all existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any
Acquisition Proposal, shall request the return or destruction of all
confidential information of Company previously furnished to any such parties (to
the extent permitted by and in accordance with the applicable confidentiality
agreement with such party) and immediately terminate all physical and electronic
data room access previously granted to such parties. Each of Seller, Company and
Buyer shall promptly (and in any event within two (2) Business Days after
receipt thereof by such Person, an Affiliate or their representatives) advise
the other parties hereto orally and in writing of any Acquisition Proposal, any
request for information with respect to any Acquisition Proposal, or any inquiry
with respect to or which would reasonably be expected to result in an
Acquisition Proposal.

 

(b) Notwithstanding anything to the contrary contained in the Existing ROFO
Notice or the Company Operating Agreement, each of Seller, Company and Buyer
hereby acknowledge and agree that the Exercise Period (as defined in the Company
Operating Agreement) with respect to the Existing ROFO Notice is extended until
the Outside Date.

 

6.12 Transition Services. During the Interim Period, Seller will cooperate with
Buyer and use commercially reasonable efforts to assist Buyer to identify
Transition Services that will be needed by Buyer following the Closing and to
allow Buyer to procure replacement services and capabilities prior to Closing in
order to minimize the scope and nature of Transition Services to be required by
Buyer following the Closing. Prior to March 17, 2020, the Parties will finalize
the terms of the Transition Services Agreement.

 

6.13 Real Estate Diligence.

 

(a) If desired by Buyer, at Buyer’s expense, Buyer may engage an environmental
consultant to perform a Phase I environmental survey of the Owned Real Property
(the “Phase I Survey”). In the event Buyer determines that additional
environmental assessment activities are necessary or advisable, Seller agrees to
provide Buyer and its officers, employees, counsel, accountants, and other
Representatives (including any environmental consultant) reasonable access to
the Owned Real Property to perform such additional environmental assessment
activities. All reports issued by any environmental consultant and all
supporting materials shall remain strictly confidential under the terms of this
Agreement except to the extent otherwise required by Legal Requirements.

 

42

 

 

(b) If desired by Buyer, at Buyer’s expense, Buyer may obtain an irrevocable
commitment (the “Title Commitment”) and unconditional agreement to issue Buyer
an ALTA policy of title insurance in accordance with Buyer’s approved pro forma
title insurance policy, including any endorsements Buyer may require for the
Owned Real Property and Leased Property (“Title Policy”), and any such
additional affidavits, documents and undertakings as may be reasonably required
by the title company issuing such Title Policy (the “Title Company”).

 

(c) If desired by Buyer, at Buyer’s expense, Buyer may obtain an ALTA survey of
the land, improvements, and appurtenances constituting all or a portion of the
Owned Real Property and Leased Property (the “Survey”).

 

6.14 Carbon Score. Seller will continue to use its commercially reasonable best
efforts to prepare and submit a provisional pathway for a reduced Carbon Score
to the California Air Resources Board.

 

6.15 Non-Compliant Ethanol. Seller shall (a) not permit, and shall cause Parent
to not permit, Kinergy to (i) exercise any put-back, offset or repurchase rights
with respect to any Non-Compliant Ethanol acquired by Kinergy pursuant to the
Ethanol Marketing Agreement prior to the date of this Agreement, or (ii)
otherwise cause any such Non-Compliant Ethanol to be transferred to the Company
or any Company Subsidiary, and (b) cause Parent to cause Kinergy to complete the
purchase of all Non-Compliant Ethanol remaining on the Closing Date by (i)
remitting payment therefor on the Closing Date at a price per gallon equal to
the then market price per gallon of ethanol meeting the specifications set forth
in Exhibit C FOB the Aurora Facility (the “Non-Compliant Ethanol Purchase
Price”), and (ii) taking possession of all such Non-Compliant Ethanol and
shipping such ethanol to a destination specified by Kinergy, at Kinergy’s sole
cost and expense.

 

Article 7
CLOSING DELIVERABLES

 

7.1 Closing Deliverables of Seller. At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer or any other Person designated by Buyer, the
following documents or other items, in each case duly executed or otherwise in
proper form:

 

(a) A statement or certification of Seller’s non-foreign status as set forth in
Treasury Regulation 1.1445-2(b), signed under penalty of perjury or in
accordance with Treasury Regulation 1.1445-2(c)(3)(i), a copy of a statement,
issued to the Company pursuant to Treasury Regulation 1.897-2(h), certifying
that the Company is not a U.S. real property holding corporation;

 

(b) a copy of the authorizing resolutions of Company’s Management Committee
certified by the secretary (or equivalent officer) of Company, and authorizing
resolutions of Seller’s sole member certified by the secretary (or equivalent
officer) of Seller, as having been duly and validly adopted and being in full
force and effect, authorizing the execution and delivery of this Agreement and
the Ancillary Agreements to which Company or Seller, as applicable, is a party
and the consummation of the transactions contemplated hereby and thereby;

 

(c) any membership interest certificates representing the Company Interests
endorsed in blank and accompanied by stock powers executed in blank, free and
clear of all Liens;

 

43

 

 

(d) evidence of termination of the Asset Management Agreement, the Ethanol
Marketing Agreement, and the Co-Product Marketing Agreement, in a form and on
terms reasonably satisfactory to Buyer;

 

(e) an executed copy of the Transition Services Agreement in a form and on terms
reasonably satisfactory to Buyer;

 

(f) executed copies of the Seller Notes and any Ancillary Agreements to which
Seller or Company is a party, signed by Seller and/or a duly authorized
representative of Company, as applicable;

 

(g) a certificate signed by an executive officer of Company certifying the
Company’s Organizational Documents;

 

(h) payoff letters from the holders of the Indebtedness (if any) of Company that
reflect the amounts required in order to pay in full such Indebtedness and
provide that, upon payment of the amount(s) indicated, all Liens securing such
Indebtedness shall be terminated and released in full;

 

(i) evidence of amendments to the leases or other Contracts for the Railcar
Fleet, if any, and related Third Party Consents contemplated by Section 6.9 to
reduce the number of railroad cars in the Railcar Fleet to no more than 200
cars, consisting of all J cars available from the Railcar Fleet prior to
Closing;

 

(j) letters of resignation of each of the PEC Committee Members (as defined in
the Company Operating Agreement) and each of the officers of the Company
effective upon Closing;

 

(k) the certificate contemplated by Section 8.2(c);

 

(l) a good standing certificate (or its equivalent) for Company and each Company
Subsidiary from the secretary of state or similar Governmental Authority of the
jurisdiction under the Laws in which Company and each Company Subsidiary is
organized;

 

(m) copies of all Company Required Governmental Approvals and Third Party
Consents;

 

(n) at least five (5) Business Days prior to the Closing, the Estimated Closing
Date Statement;

 

(o) any Off-Premises Property;

 

(p) such intercreditor agreements as may be required by the lenders of Buyer or
Company in connection with the Financing and relating to the relative rights and
priorities in respect of the Financing, the Seller Notes and the Seller Deed of
Trust, in each case, duly executed on behalf of Seller; and

 

44

 

 

(q) the Non-Compliant Ethanol Purchase Price, if any, by wire transfer of
immediately available funds.

 

7.2 Closing Deliverables of Buyer. At or prior to the Closing, Buyer shall
deliver to Seller or other Persons, as applicable, the following:

 

(a) Payment in cash by wire transfer of immediately available funds in the
amounts required by Section 2.3;

 

(b) a copy of the authorizing resolutions of Buyer’s board of directors,
certified by the secretary of Buyer as having been duly and validly adopted and
being in full force and effect, authorizing the execution and delivery of this
Agreement and the Ancillary Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby;

 

(c) executed copies of the Seller Notes, the Seller Deed of Trust and any
Ancillary Agreements to which Buyer is a party, signed by a duly authorized
representative of Buyer (provided that at the instruction of Seller, Buyer shall
deliver the fully executed and notarized Seller Deeds of Trust to the designated
agent of Seller for recording immediately upon Closing, and prior to any other
Liens being recorded at Closing which secure any Buyer Intercompany Financing);

 

(d) the certificate contemplated by Section 8.2(c); and

 

(e) a good standing certificate (or its equivalent) from the secretary of state
or similar Governmental Authority of the jurisdiction under the Laws in which
Buyer is organized.

 

Article 8
CONDITIONS TO CLOSING

 

8.1 Conditions to Obligations of Buyer and Seller. The respective obligations of
Buyer and Seller to consummate the transactions contemplated by this Agreement
are subject to the satisfaction or waiver at or prior to the Closing of the
following conditions:

 

(a) No Order. There shall not be in effect on the Closing Date any Order
restraining, enjoining or otherwise making illegal the consummation of any of
the transactions contemplated by this Agreement.

 

(b) Required Government Approvals. The Required Government Approvals that must
be obtained prior to Closing under applicable Law shall have been obtained from,
or in the case of any Required Government Approvals that only require
notification to a Governmental Authority, made to, the applicable Governmental
Authority, and any conditions thereof shall have been satisfied and such
Governmental Authority shall be in full force and effect, unless waived by
Buyer.

 

(c) Form of Seller Notes and Seller Deeds of Trust. At least three (3) Business
Days prior to Closing, the Parties shall agree upon the forms of the Seller
Notes and Seller Deeds of Trust and shall cooperate with each other and use
commercially reasonable efforts to satisfy this Section 8.1(c).

 

45

 

 

8.2 Additional Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver at or prior to the Closing of the following
additional conditions:

 

(a) Seller’s Representations and Warranties. (i) The representations and
warranties of Seller set forth in this Agreement (other than those
representations and warranties that address matters as of any particular date)
shall be true and correct as of the date hereof and as of the Closing Date as
though then made, and (ii) the representations and warranties of Seller set
forth in this Agreement that address matters as of any particular date shall be
true and correct as of such date, except where the failure of such
representations and warranties referenced in the immediately preceding clauses
(i) and (ii) to be so true and correct would not, in the aggregate, have a
Material Adverse Effect.

 

(b) Performance by Seller. Seller shall have performed and complied in all
material respects with all of its covenants, obligations and agreements required
by this Agreement to be performed or complied with by it prior to or as of the
Closing.

 

(c) Bring-Down Certificate. Buyer shall have received a certificate dated as of
the Closing Date and executed by an executive officer of Seller certifying that
the conditions set forth in Sections 8.2(a) and 8.2(b) have been satisfied.

 

(d) No Material Adverse Effect. Since the date of this Agreement, Company has
not experienced any Material Adverse Effect.

 

(e) Third Party Consents; Required Governmental Approvals. All Third Party
Consents and Required Governmental Approvals shall have been obtained on terms
and conditions satisfactory to Buyer in its sole and absolute discretion.

 

(f) Financing. Buyer shall have obtained all Financing other than the Buyer
Intercompany Financing on terms and conditions acceptable and in form
satisfactory to Buyer in its sole and absolute discretion.

 

(g) Due Diligence. Buyer shall have completed its due diligence investigation of
Company and the Company Subsidiaries (including but not limited to its review of
any Phase I Survey, Title Commitment, Title Policy and any Survey, in each case,
to the extent Buyer has elected to obtain the same), and shall, in its sole and
absolute discretion, be satisfied with the results of such due diligence
investigation.

 

(h) Closing Deliveries. The items to be delivered by Seller or the Company
pursuant to Section 7.1 shall have been delivered (or tendered subject only to
Closing) to Buyer.

 

8.3 Additional Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver at or prior to the Closing of the following
additional conditions:

 

46

 

 

(a) Buyer’s Representations and Warranties. The representations and warranties
of Buyer set forth in this Agreement shall be true and correct as of the date
hereof and as of the Closing Date as though then made (without giving effect to
any materiality or similar qualification in the representations and warranties),
except where the failure of such representations and warranties to be so true
and correct would not reasonably be expected to have a Material Adverse Effect.

 

(b) Performance by Buyer. Buyer shall have performed and complied in all
material respects with all of its covenants, obligations and agreements required
by this Agreement to be performed or complied with by it prior to or as of the
Closing.

 

(c) Bring-Down Certificate. Seller shall have received a certificate dated as of
the Closing Date and executed by an executive officer of Buyer certifying that
the conditions set forth in Sections 8.3(a) and 8.3(b) have been satisfied.

 

(d) Closing Deliveries. The items to be delivered by Buyer pursuant to
Section 7.2 shall have been delivered (or tendered subject only to Closing) to
Seller.

 

If the Closing occurs, all closing conditions set forth in this Article 8 which
have not been fully satisfied as of the Closing shall be deemed to have been
waived by Seller and/or Buyer, as the case may be.

 

Article 9
GENERAL COVENANTS

 

9.1 Books and Records; Access. From and after the Closing, the Company shall be
entitled to possession of all documents, books, records, agreements, and
financial data of any sort relating to the Business and/or the Company or any
Company Subsidiary. Following the Closing, Buyer shall, and shall cause each of
its subsidiaries to, provide Seller and its representatives with reasonable
access to and/or copies of such books and records for any bona fide business or
legal purpose during normal business hours and upon reasonable prior notice.
Unless otherwise consented to in writing by Seller, Buyer shall not, and shall
cause the Company not to, for a period of five (5) years following the Closing
Date, destroy, alter or otherwise dispose of any of the books and records of the
Company (relating to the Business) for any period prior to the Closing Date
without first giving reasonable prior written notice to Seller and offering to
surrender to Seller such books and records or any portion thereof which Buyer or
any of its subsidiaries may intend to destroy, alter or dispose of.

 

Article 10
Survival; INDEMNIFICATION

 

10.1 Survival of Representations, Warranties and Covenants. It being the intent
of the Parties to modify the applicable statutes of limitation, the
representations, warranties and covenants contained in this Agreement shall
survive the Closing as follows:

 

(a) all post-closing covenants contained in this Agreement shall survive the
Closing until fully-performed and all pre-Closing covenants shall survive the
Closing in accordance with the terms of such covenant or agreement, and claims
with respect thereto shall survive for a period of eighteen (18) months after
the Closing Date (such period, the “Setoff Period”);

 

47

 

 

(b) the representations and warranties contained in Sections 3.1 (Title to
Company Interests), 3.3 (Power and Authority), 3.4 (Consents and Approvals; No
Violation), 3.6 (Brokers’ Fees), 4.1 (Consents and Approvals; No Violation), 4.9
(Tax Matters), 5.2 (Power and Authority) and 5.5 (Brokers’ Fees) (collectively,
the “Fundamental Representations”) shall terminate and be of no further force
and effect on the expiration of the applicable statute of limitations plus sixty
(60) days; and

 

(c) all other representations and warranties contained in this Agreement shall
terminate and be of no further force and effect after the Setoff Period.

 

No claim may be made for indemnification hereunder for breach of any
representations, warranties or covenants after the expiration of the survival
period applicable to such representation, warranty and covenant set forth above;
provided, however, that if Buyer or Seller, as applicable, delivers written
notice to the other party of an indemnification claim for a breach of the
representations, warranties and covenants (stating in reasonable detail the
nature of, and factual and legal basis for, any such claim for indemnification)
within the applicable time periods set forth above, such claim shall survive
until resolved or judicially determined.

 

10.2 Indemnification Provisions for Benefit of Buyer.

 

(a) Subject to the terms and conditions of this Article 10, from and after the
Closing, Seller will indemnify and hold harmless Buyer, Company, and their
respective successors and assigns (the “Buyer Indemnitees”) from and against (i)
any Losses that any Buyer Indemnitee incurs (provided that an indemnification
claim with respect to such Losses is made pursuant to this Article 10 prior to
the end of any applicable survival period) resulting from or caused by (A) any
breach or inaccuracy of any representation or warranty made by Seller in Article
3 or Article 4 or in any exhibits attached hereto, (B) any breach of any
covenant or agreement of Seller in this Agreement or any pre-Closing covenant or
agreement of the Company, (ii) any Transaction Expenses to the extent not paid
in full on or prior to the Closing Date and (iii) 73.93% of any amount paid by
the Company to Syngenta in excess of $900,000 up to a maximum of $1,800,000 with
respect to the Syngenta Payment Demand (the “Syngenta Indemnity”).

 

(b) With respect to the matters described in Section 10.2(a), Seller will have
no liability with respect to such matters until Buyer Indemnitees have incurred
aggregate Losses by reason of all such breaches in excess of $250,000 (the
“Deductible”), after which point Seller will be obligated to indemnify Buyer
Indemnitees from and against all indemnifiable Losses exceeding the Deductible;
provided, however, that the foregoing limitation shall not apply to any
indemnifiable Losses resulting from (i) breaches of the Fundamental
Representations made by Company or Seller, (ii) the Syngenta Indemnity or (iii)
for fraud or willful misconduct.

 

(c) The aggregate maximum liability of Seller with respect to the matters
described in Sections 10.2(a) shall in no event exceed $7,920,000.00 (the
“Indemnity Cap”); provided, however, that any indemnifiable Losses resulting
from breaches of the Fundamental Representations or for fraud or willful
misconduct shall not be subject to the Indemnity Cap.

 

48

 

 

(d) For purposes of this Article 10, Losses shall be determined without regard
to any materiality, Material Adverse Effect or other similar qualification
contained in or otherwise applicable to the representations or warranties in
this Agreement. The inaccuracy or breach of any representation or warranty in
this Agreement (as opposed to the calculation of Losses) shall be determined
with regard to all materiality, Material Adverse Effect and other similar
qualification contained in or otherwise applicable to such representation or
warranty. In no event shall (i) Seller be liable for any Losses in respect of
any inaccuracy or breach of any representation or warranty hereunder to the
extent such inaccuracy or breach is attributable to (A) fraud, gross negligence
or willful misconduct on the part of Buyer, (B) a violation of Law by Buyer or
(C) any breach or misrepresentation by Buyer under any Affiliate Agreement, or
(ii) Buyer be liable for any Losses in respect of any inaccuracy or breach of
any representation or warranty hereunder to the extent such inaccuracy or breach
is attributable to (A) fraud, gross negligence or willful misconduct on the part
of Seller, (B) a violation of Law by Seller or (C) any breach or
misrepresentation by Seller under the Company Operating Agreement or by Seller
or Company under any Affiliate Agreement.

 

(e) Notwithstanding anything contained in this Agreement to the contrary, for
any indemnification to which Buyer is entitled under this Agreement, Buyer’s
sole and exclusive remedy for the recoupment of all or any portion of its
indemnifiable Losses it may suffer shall be through a reduction in the principal
amount outstanding under the Seller Non-Negotiable Note; provided, however, that
any indemnifiable Losses resulting from breaches of the Fundamental
Representations or for fraud or willful misconduct shall not be subject to the
limitations of this Section 10.2(e). The reduction of the principal amount of
the Seller Non-Negotiable Note shall affect the timing and amount of payments
required under the Seller Non-Negotiable Note in the same manner as if Buyer had
made a permitted prepayment (without premium, interest or penalty) thereunder.
In the event of a reduction in the principal amount of the Seller Non-Negotiable
Note as a result of this Section 10.2(e), Seller and Buyer shall execute an
amendment or supplement to the Seller Non-Negotiable Note to decrease the
principal amount thereof; provided, however, no failure of Seller to deliver
such amendment or supplement shall affect the validity of the reduction
resulting from Buyer’s exercise of its recoupment rights.

 

10.3 Indemnification Provisions for Benefit of Seller. Subject to the terms and
conditions of this Article 10, Buyer will indemnify and hold harmless Seller and
its successors and assigns (the “Seller Indemnitees”) from and against any
Losses that any Seller Indemnitee may incur (provided that an indemnification
claim with respect to such Losses is made pursuant to this Article 10 prior to
the end of any applicable survival period) resulting from or caused by (A) any
breach or inaccuracy of any representation or warranty made by Buyer in
Article 5 or (B) any breach of any covenant or agreement of Buyer in this
Agreement.

 

10.4 Matters Involving Third Parties.

 

(a) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Article 10, then the Indemnified Party shall promptly (and in any event within
five (5) Business Days after receiving notice of the Third Party Claim) notify
each Indemnifying Party thereof in writing, describing the claim, the amount
thereof (if known and quantifiable) and the basis of the claim; provided, that
the failure of the Indemnified Party to provide such notice shall not relieve
the Indemnifying Party of its obligations hereunder, except to the extent that
such failure to give notice shall prejudice any defense or claim available to
the Indemnifying Party.

 

49

 

 

(b) Any Indemnifying Party shall be entitled to participate in the defense of
such Third Party Claim at such Indemnifying Party’s expense, and at its option
will have the right at any time to assume and thereafter conduct the defense of
the Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party; provided, however, that the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be unreasonably withheld, delayed or conditioned) unless the
judgment or proposed settlement involves only the payment of money damages and
does not impose an injunction or other equitable relief upon the Indemnified
Party, in which case no consent will be required; provided, further, that the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim (it being understood,
however, that the Indemnifying Party shall control such defense and shall be
liable solely for the costs and expenses of counsel of its choice reasonable
satisfactory to the Indemnified Party). Notwithstanding the foregoing, the
Indemnifying Party will not have the right to assume and conduct the defense of
a Third Party Claim, and shall pay the fees and expenses of counsel retained by
the Indemnified Party in connection therewith, if (i) such Third Party Claim
seeks as its primary remedy a material injunction or other material equitable
relief against the Indemnified Party, (ii) the Indemnified Party shall have been
advised by outside counsel that there is a conflict of interests between the
Indemnified Party and the Indemnifying Party, (iii) such Third Party Claim
relates to or arises in connection with a criminal action, (iv) the Indemnifying
Party failed or is failing to use commercially reasonable efforts to defend such
Third Party Claim, or (v) such Third Party Claim has a reasonable likelihood of
resulting in Losses that would exceed the amount of Losses that are
indemnifiable by the Indemnifying Party hereunder. Notwithstanding the
foregoing, the Indemnified Party may retain separate co-counsel at its sole cost
and expense and participate in the defense of the Third Party Claim (it being
understood, however, that the Indemnifying Party shall be liable solely for the
costs and expenses of counsel of its choice reasonable satisfactory to the
Indemnified Party). If the Indemnifying Party assumes the defense of any Third
Party Claim, then such assumption shall not prejudice the Indemnifying Party’s
right to thereafter contest the Indemnified Party’s right to indemnification for
the claims asserted therein. An Indemnified Party shall not settle or compromise
any Third Party Claim without the prior written consent of the Indemnifying
Party. The Indemnified Party will cooperate with the Indemnifying Party and its
counsel in the review, investigation and defense of any such claim, shall make
available its personnel, and shall provide such testimony and access to its
books and records as is reasonably requested by the Indemnifying Party in
connection therewith.

 

10.5 Direct Claims. In the event any Indemnified Party should have a claim under
this Article 10 against any Indemnifying Party that does not involve a
Third-Party Claim, the Indemnified Party shall promptly deliver a written
notification to the Indemnifying Party specifying the nature of and basis for
such claim, together with the amount or, if not then reasonably determinable,
the estimated amount, determined in good faith, of the Losses arising from such
claim.

 



50

 

 

10.6 Certain Limitations. The indemnification provided for in this Article 10
shall be subject to the following limitations:

 

(a) Payments by Indemnifying Parties shall be limited to the amount of any Loss
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such Loss. The Indemnified
Party shall use its commercially reasonable efforts to recover under insurance
policies or indemnity, contribution or similar agreements for any Losses.

 

(b) Payments by Indemnifying Parties pursuant to this Article 10 in respect of
any Loss shall be reduced by an amount equal to any Tax benefit realized or
reasonably expected to be realized as a result of such Loss by the Indemnified
Party.

 

(c) Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto.

 

(d) Notwithstanding anything to the contrary contained in this Agreement
(including this Article 10), no Indemnifying Party shall be liable to any
Indemnified Party, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or in equity, and Losses under this Article 10
shall not include, consequential, indirect, exemplary, special or punitive
damages.

 

10.7 Exclusive Remedy. Buyer and Seller acknowledge and agree that, after the
Closing, the indemnification provisions in this Article 10 and in Section
11.1(e) shall be the sole and exclusive remedy of Buyer and Seller with respect
to the transactions contemplated by this Agreement, except for fraud. Nothing in
this Section 10.7 shall prevent or prohibit a Party from seeking or obtaining
specific performance in accordance with Section 13.15.

 

10.8 Effect of Investigation. The representations, warranties and covenants of
the Indemnifying Party, and the Indemnified Party’s right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate or by reason of the Indemnified Party’s
waiver of any condition set forth in Sections 8.2 and 8.3, as the case may be.

 

Article 11
TAX MATTERS

 

11.1 Cooperation on Tax Matters

 

(a) Tax Returns. Buyer shall file, or cause to be filed, all Tax Returns
required to be filed by, or with respect to, the Company or any Company
Subsidiary to the extent such Tax Returns relate to a Pre-Closing Tax Period,
Straddle Period or Post-Closing Tax Period. All such Tax Returns with respect to
Pre-Closing Tax Periods and Straddle Periods (“Pre-Closing Tax Returns”) shall
be prepared in a manner consistent with past practices, methods, and elections
of the Company and applicable Company Subsidiary and consistent with applicable
Law. Buyer shall provide to Seller copies of such Pre-Closing Tax Returns for
its review 20 days prior to the applicable filing date. All expenses relating to
the calculation, preparation, execution and filing of Pre-Closing Tax Returns
shall be borne by Buyer and Seller pro rata pursuant to the Company Operating
Agreement (as in effect immediately prior to the Closing).

 

51

 

 

(b) Payment of Taxes. Seller shall pay or cause to be paid all Taxes required to
be paid by, or with respect to, the Company or any Company Subsidiary to the
extent such Taxes related to a Pre-Closing Tax Period. Buyer shall pay or cause
to be paid all Taxes required to be paid by, or with respect to, the Company or
any Company Subsidiary to the extent such Taxes related to a Post-Closing Tax
Period. Notwithstanding the foregoing, all federal, state, local, non-U.S.
excise, sales, use, ad valorem, value added, registration, stamp, recording,
documentary, conveyance, franchise, property, transfer, gains and similar Taxes,
levies, charges and fees incurred in connection with the sale of the Company, as
contemplated by this Agreement or any other transaction contemplated by this
Agreement and all related interest and penalties (collectively, “Transfer
Taxes”) shall be borne one-half (1/2) by Buyer and one-half (1/2) by Seller and
paid when due, and Buyer shall file or cause to be filed any Tax Return or other
document with respect to such Taxes or fees (and Seller shall cooperate with
respect thereto as necessary). Buyer and Seller shall provide certificates or
forms, and timely execute any Tax Returns, that are necessary or appropriate to
establish an exemption for (or reduction in) any Transfer Tax.

 

(c) Cooperation on Tax Matters. Buyer and Seller shall cooperate as and to the
extent reasonably requested by the other Party, in connection with the
preparation and filing of Tax Returns pursuant to this Article 11 or otherwise,
and any audit, litigation or other action with respect to Taxes. Such
cooperation shall include the retention (consistent with applicable Laws with
respect thereto) and (upon the other Party’s request) the provision of records
and information that are reasonably relevant to any such audit, litigation or
other action and making employees or agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
under this Article 11.

 

(d) Tax Treatment. For United States federal income Tax purposes, Buyer and
Seller acknowledge and agree that the transactions contemplated by this
Agreement are treated for United States federal income Tax purposes (and any
applicable state or local income Tax purposes), in a manner consistent with the
principles set forth in Revenue Ruling 99-6, 1999-1 C.B. 432 (Situation 1), (i)
to Seller, as a taxable sale of all the Company Interests to Buyer in exchange
for the Purchase Price, and (ii) to Buyer, as a purchase of all of Sellers
interests in the assets of the Company for the Purchase Price. Neither Buyer nor
Seller shall file any Tax Return or otherwise take any position for Tax purposes
that is inconsistent with or contrary to the treatment described in the
preceding sentence unless required to do so by applicable Law. Pursuant to
Revenue Ruling 99-6, 1991-1 C.B. 432, the taxable year of the Company shall end
on the Closing Date for federal income Tax purposes.

 

(e) Purchase Price Allocation. Buyer and Seller agree that the Purchase Price
(as finally determined in accordance with Article 2) and the liabilities of the
Company (plus other relevant items for income Tax purposes) shall be allocated
among the assets of the Company for all income Tax purposes in accordance with
the methodology provided in the Allocation Methodologies Schedule attached
hereto as Exhibit G, which was prepared consistent with Code Section 1060 and
the Treasury Regulations promulgated thereunder. Within thirty (30) days
following the final determination of the Closing Date Statement in accordance
with Section 2.5, Buyer shall provide Seller with a schedule allocating all such
amounts as provided herein (the “Allocation Schedule”), for the Seller’s review
and comment. If Seller has any comments, then Seller and Buyer agree to work
together in good faith to resolve any disputed items related to such draft
Allocation Schedule so that it becomes final. Buyer and Seller shall, to the
extent necessary, work together in good faith to revise the final Allocation
Schedule to reflect any post-Closing payment made pursuant to or in connection
with this Agreement, all such revisions to be made consistently with the
Allocation Methodologies and, to the extent not included therein, Code Section
1060 and the Treasury Regulations promulgated thereunder. Buyer and Seller and
their Affiliates shall report, act and file all Tax Returns (including, but not
limited to Internal Revenue Service Form 8594) in all respects and for all
purposes consistent with such final Allocation Schedule as determined pursuant
to this Section 11.1(e). Neither Buyer nor Seller shall take any Tax position
(whether in audits, tax returns or otherwise) that is inconsistent with such
final Allocation Schedule unless required to do so by applicable law.

 

52

 

 

(f) Tax Indemnification. Seller shall indemnify Buyer and the Company and hold
them harmless from and against any Losses attributable to its pro rata share,
without duplication of any other amounts payable pursuant to this Agreement, (as
determined pursuant to the terms of the Company Operating Agreement (as in
effect immediately prior to the Closing)) (i) Taxes (or the non-payment thereof)
due and payable by the Company or any Company Subsidiary for all Pre-Closing Tax
Periods, and (ii) Taxes of any person imposed on and due and payable by the
Company or any Company Subsidiary as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing.

 

Article 12
TERMINATION

 

12.1 Termination of the Agreement. Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing as follows:

 

(a) by the mutual written agreement of Buyer and Seller;

 

(b) by Seller or Buyer, if the Closing does not occur by March 17, 2020 (the
“Target Closing Date”); provided, however, that (i) the Target Closing Date
shall be extended to a date no later than April 15, 2020 (the “Outside Date”) by
written agreement of Seller and Buyer in the event (A) any Required Government
Approvals or Third Party Consents have not yet been obtained or any conditions
thereof have not been satisfied, despite Seller’s and Buyer’s commercially
reasonable efforts to obtain such Required Governmental Approvals or Third Party
Consents, (B) any lender providing Financing, other than Buyer, is not prepared
to close such Financing and provide the requisite funds at Closing, and (C)
Buyer has not received its due diligence investigation materials (including but
not limited to any Phase I Survey, Title Commitment, Title Policy, and Survey,
to the extent Buyer elects to obtain the same), despite Buyer’s commercially
reasonable efforts to obtain such materials; provided, further, that the Outside
Date may be extended by written agreement of Seller and Buyer, and (ii) the
right to terminate this Agreement pursuant to this Section 12.1(b) shall not be
available to any Party that is in material breach of any of its covenants,
obligations or agreements set forth in this Agreement if such material breach
shall have been the cause of, or resulted in, the failure of the transactions
contemplated by this Agreement to be consummated by the Outside Date;

 

53

 

 

(c) by Buyer or Seller, if a Governmental Authority of competent jurisdiction
has issued an Order permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement, and such Order
has become final and non-appealable;

 

(d) by Seller, if: (i) Buyer has breached or failed to perform any of its
covenants or other agreements contained in this Agreement such that the closing
condition set forth in Section 8.3(b) would not be satisfied; or (ii) there
exists a breach of any representation or warranty of Buyer contained in this
Agreement such that the closing condition set forth in Section 8.3(a) would not
be satisfied and, in the case of each of clauses (i) and (ii) above, such breach
or failure to perform has not been waived in writing by Seller or cured by Buyer
within thirty (30) days after receipt of written notice thereof or is incapable
of being cured by Buyer by the Outside Date; provided, however, that the right
to terminate this Agreement pursuant to this Section 12.1(d) shall not be
available to Seller if Seller is in material breach of any of its covenants,
obligations or agreements set forth in this Agreement and if such material
breach would result in the failure of any of the closing conditions set forth in
Section 8.2; or

 

(e) by Buyer, if: (i) Seller has breached or failed to perform any of its
covenants or other agreements contained in this Agreement such that the closing
condition set forth in Section 8.2(b) would not be satisfied; or (ii) there
exists a breach of any representation or warranty of Seller contained in this
Agreement such that the closing condition set forth in Section 8.2(a) would not
be satisfied and, in the case of each of clauses (i) and (ii) above, such breach
or failure to perform has not been waived in writing by Buyer or cured by Seller
within thirty (30) days after receipt of written notice thereof or is incapable
of being cured by Seller by the Outside Date; provided, however, that the right
to terminate this Agreement pursuant to this Section 12.1(e) shall not be
available to Buyer if Buyer is in material breach of any of its covenants,
obligations or agreements set forth in this Agreement and if such material
breach would result in the failure of any of the closing conditions set forth in
Section 8.3.

 

12.2 Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 12.1 by Seller or Buyer, this Agreement will become void and
have no effect, without any Liability or obligation on the part of Seller or
Buyer or any of their respective officers, directors, stockholders, members,
managers or partners, and all rights and obligations of any Party shall cease,
provided, that the termination of this Agreement shall in no way limit any claim
by a Party that another Party breached the terms of this Agreement prior to or
in connection with such termination, including by failing to consummate the
transactions contemplated by this Agreement, nor shall such termination limit
the right of such non-breaching Party to seek specific performance and all other
remedies available at law or equity. Notwithstanding the foregoing, the
provisions of Sections 6.4 and 6.5, 6.11(b), 6.16, this Section 12.2 and Article
13 shall survive any termination of this Agreement.

 

Article 13
MISCELLANEOUS

 

13.1 No Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement shall not confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.

 

54

 

 

13.2 Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.

 

13.3 Succession and Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any of the Parties, in
whole or in part (whether by operation of law or otherwise), without the prior
written consent of the other Parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns. Any purported
assignment in violation of the provisions of this Agreement shall be null and
void ab initio.

 

13.4 Counterparts. This Agreement may be executed in any number of counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed an original, but all of which shall be considered one
and the same agreement, and shall become effective when each Party has received
counterparts signed by each of the other Parties, it being understood and agreed
that delivery of a signed counterpart signature page to this Agreement by
facsimile transmission, by electronic mail in portable document format (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document shall constitute valid and sufficient
delivery thereof.

 

13.5 Headings; Interpretation. The title of and the section and paragraph
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of any of the terms or
provisions of this Agreement. The term “this Agreement” means this Membership
Interest Purchase Agreement together with all Schedules and Exhibits hereto, as
the same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The use in this Agreement of the term
“including” or any variation thereof means “including, without limitation.” The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the Schedules and Exhibits hereto, and not
to any particular section, subsection, paragraph, subparagraph or clause
contained in this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may require
or permit. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

13.6 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed to
have been duly given and effective: (a) when received, if sent by nationally
recognized overnight courier service; or (b) upon actual receipt by the Party to
whom such notice is required or permitted to be given. The address for such
notices and communications (unless changed by the applicable Party by like
notice) shall be as follows:

 



If to Seller or the Company (prior to the Closing):

 

Pacific Ethanol Central, LLC

c/o Pacific Ethanol, Inc.

400 Capital Mall, Suite 2060

Sacramento, CA 95814

Attention:     Christopher W. Wright, General Counsel

Telephone:   (916) 403-2130

 

55

 

  

with copies (which shall not constitute notice) to:

 

Troutman Sanders LLP

4 Park Plaza, 14th Floor

Irvine, CA 92614

Attention:     Larry A. Cerutti

Telephone:   (949) 622-2710

 

If to Buyer or the Company (after the Closing):

 

Aurora Cooperative Elevator Company

2225 Q Street

Aurora, NE 68818

Attention:     Kara J. Ronnau, Executive General Counsel

Telephone:    402.694.7617

 

with a copy (which shall not constitute notice or service of process) to:

 

Kutak Rock LLP

1650 Farnam Street

Omaha, NE 68102

Attention:     Joel Wiegert and Lisa Peters

Telephone:    402-346-6000

 

13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Nebraska (including in respect of the
statute of limitations or other limitations period applicable to any state Law
claim, controversy or dispute) that apply to agreements made and performed
entirely within the State of Nebraska, without regard to the conflicts of law
provisions thereof or of any other jurisdiction. Each Party agrees and
acknowledges that the application of the Laws of the State of Nebraska is
reasonable and appropriate based upon the Parties’ respective interests and
contacts with the State of Nebraska. Each of the Parties waives any right or
interest in having the Laws of any other state, including specifically, state
law regarding the statute of limitation or other limitations period, apply to
any Party’s state Law claim, controversy or dispute which in any way arises out
of or relates to this Agreement or the transactions contemplated hereby.

 

56

 

 

13.8 Submission To Jurisdiction; Waiver of Jury Trial.

 

(a) Each Party irrevocably agrees that any Action arising out of or relating to
this Agreement or any of the transactions contemplated hereby shall be brought
and determined in the courts in Douglas County, Nebraska (and each such Party
shall not bring any Action arising out of or relating to this Agreement or any
of the transactions contemplated hereby in any court other than the aforesaid
courts), and each Party hereby irrevocably submits with regard to any such
Action for itself and in respect to its property, generally and unconditionally,
to the exclusive jurisdiction of the aforesaid courts. Each Party hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such Action: (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process; (ii) that it or its property
is exempt or immune from jurisdiction of such courts or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise); and (iii) that (A) such Action in any such court is brought in an
inconvenient forum; (B) the venue of such Action is improper; and (C) this
Agreement, the transactions contemplated hereby or the subject matter hereof or
thereof, may not be enforced in or by such courts. Each Party agrees that
delivery of notice to such Party as provided in Section 13.6 shall be deemed
effective service of process on such Party; provided, however, the foregoing
service of process will only be deemed effective if all copy party(ies)
designated in Section 13.6 for the Party being served also receive such notice.

 

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT:
(I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF ANY SUCH ACTION; (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER; (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (IV) SUCH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.8(b).

 

13.9 Amendments. Subject to applicable Law, this Agreement may not be amended,
modified or supplemented except by an instrument in writing signed by the
Parties.

 

13.10 Extension; Waiver. At any time prior to the Closing, the Parties may:
(a) extend the time for the performance of any of the obligations or other acts
of any Party; (b) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any document delivered pursuant to this
Agreement; and (c) waive compliance with any of the agreements or conditions
contained in this Agreement or in any document delivered pursuant to this
Agreement. Any agreement on the part of a Party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such Party. The failure of any Party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights, nor shall any single or partial exercise of any such rights preclude any
other or further exercise thereof.

 

57

 

 

13.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall
nevertheless remain in full force and effect and shall in no way be affected,
impaired or invalidated. Upon such determination that any term, provision,
covenant or restriction is invalid, illegal, void, unenforceable or against
regulatory policy, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

13.12 Expenses. Except as otherwise expressly set forth in this Agreement, all
fees, costs and expenses, including fees and disbursements of counsel, financial
advisors, brokers, finders, investment bankers and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such fees, costs and expenses. To the extent not
paid at or before Closing, Seller shall be responsible for the Transaction
Expenses.

 

13.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

13.14 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

13.15 Specific Performance. The Parties agree that, if any of the provisions of
this Agreement were not to be performed as required by their specific terms or
were to be otherwise breached, irreparable damage will occur to the other
Parties, no adequate remedy at law would exist and damages would be difficult to
determine. It is accordingly agreed that Buyer, on the one hand, and Seller, on
the other hand, shall be entitled to an injunction or injunctions to prevent or
restrain breaches of this Agreement by the other (as applicable) and to enforce
specifically the terms and provisions of this Agreement. No Party shall oppose,
argue, contend or otherwise be permitted to raise as a defense that an adequate
remedy at law exists or that specific performance or equitable or injunctive
relief is unenforceable, invalid, contrary to law or inequitable for any reason
with respect to any breach of this Agreement. Each of the Parties hereby waives:
(a) any defenses in any action for specific performance, including the defense
that a remedy at law would be adequate; and (b) any requirement under any Law to
post a bond or other security as a prerequisite to obtaining equitable relief.

 

58

 

 

13.16  Release.

 

(a) If and only if the Closing occurs, Seller (on its own behalf and on behalf
of each of its Affiliates) hereby forever fully and irrevocably release and
discharge the Company, each of the Company Subsidiaries, and Buyer (and any of
Buyer’s Affiliates) from any and all actions, suits, claims, demands, debts,
agreements, obligations, promises, judgments, or liabilities of any kind
whatsoever in law or equity and causes of action of every kind and nature, or
otherwise arising out of or related to events, facts, conditions or
circumstances existing or arising prior to the Closing Date, which Seller (or
any of its Affiliates) can, shall or may have against the Company, any of the
Company Subsidiaries, or Buyer (or any of Buyer’s Affiliates) whether known or
unknown, suspected or unsuspected, unanticipated as well as anticipated
(including all Seller payables and Seller receivables) but specifically
excluding any claims relating to fraud or willful misconduct (collectively, the
“Seller Released Claims”). Notwithstanding the preceding sentence, “Seller
Released Claims” does not include, and the provisions of this Section 13.16(a)
shall not release or otherwise diminish the obligations of any Party set forth
in or arising under any provisions of this Agreement or the Ancillary
Agreements.

 

(b) If and only if the Closing occurs, Buyer and the Company (and any of their
respective Affiliates) hereby forever fully and irrevocably release and
discharge Seller (and any of its Affiliates) from any and all actions, suits,
claims, demands, debts, agreements, obligations, promises, judgments, or
liabilities of any kind whatsoever in law or equity and causes of action of
every kind and nature, or otherwise arising out of or related to events, facts,
conditions or circumstances existing or arising prior to the Closing Date, which
Buyer or the Company (or any of their respective Affiliates) can, shall or may
have against Seller (or any of its Affiliates), whether known or unknown,
suspected or unsuspected, unanticipated as well as anticipated but specifically
excluding any claims relating to fraud or willful misconduct (collectively, the
“Buyer Released Claims”). Notwithstanding the preceding sentence, “Buyer
Released Claims” does not include, and the provisions of this Section 13.16(b)
shall not release or otherwise diminish the obligations of any Party set forth
in or arising under any provisions of this Agreement or the Ancillary
Agreements.

 

[Signature Page Follows]

 

59

 

 

IN WITNESS WHEREOF, the Parties have executed this Membership Interest Purchase
Agreement on the date first above written.

 

  SELLER:      

Pacific Ethanol Central, LLC,

 

a Delaware limited liability company

      By: /s/ Neil M. Koehler   Name:  Neil M. Koehler   Title: Chief Executive
Officer         COMPANY:       PACIFIC AURORA, LLC,
a Delaware limited liability company       By: /s/ Neil M. Koehler   Name: Neil
M. Koehler   Title: Chief Executive Officer         BUYER:       AURORA
COOPERATIVE ELEVATOR COMPANY,
a Nebraska cooperative corporation       By: /s/ Christopher Vincent   Name:
Christopher Vincent   Title: Chief Executive Officer

 



Signature Page to Membership Interest Purchase Agreement

  



 

 

Exhibit A

 

Accounting Policies

 

[Attached Hereto]

 



 

 

 



[ex10-1_1.jpg] 

A-1

 



 

[ex10-1_2.jpg]  



A-2

 



 



Exhibit B

 

Net Working Capital Illustration

 

[Attached Hereto]

 



 

 

 

[ex10-1_3.jpg]  



B-1

 



 

Exhibit C

 

Ethanol Specifications

 

Fuel Ethanol meets the ASTM D4806-99 “Standard Specification for Denatured Fuel
Ethanol for Blending with Gasoline for Use as Automotive Spark-Ignition Engine
Fuel.” The ASTM specification is as follows:

 

Ethanol, volume %, min  92.1  ASTM D5501         Methanol, volume %, max  0.5   
        Existent Gum, (solvent washed) mg/100ml., max  5.0  ASTM D381        
Water Content, volume %, max  1.0  ASTM D203         Denaturant content, volume
%,                    min  1.96   
                                                                      max  4.96 
          Chloride Ion Content, mass ppm, max  40  ASTM D512         Copper
Content, mg/kg, max  0.1  ASTM D1688         Acidity (as acetic acid), mass %,
max  0.007  ASTM D 6423         pHe  6.5 to 9.0   ASTM D6423         Appearance
 Visibly free of suspended or precipitated contaminants, clear and bright     
Existent sulfate (mg/kg)  4 max ASTM D7319

 

Additional CA Specifications (to comply with California Air Resources Board
specs):

 

Sulfur, ppm, max  10  ASTM D5453         Benzene, volume %, max  0.06  ASTM
D5580         Aromatics, volume %, max  1.7  ASTM D5580         Olefins, volume
%, max  0.5  ASTM D319

 



C-1

 



 

Exhibit D

 

Seller Deed of Trust Collateral

 

Lot 4 and Outlots 1 and 2, of Pacific Aurora Subdivision, in the City of Aurora,
Hamilton County, Nebraska;

 

AND

 

Lots 2 and 6, of Pacific Aurora Subdivision, City of Aurora, Hamilton County,
Nebraska, EXCEPT all buildings and improvements located on the land and any
rights thereto, but TOGETHER WITH all railroad tracks, rails, switches and
appurtenances thereto.

 

Access Easement over Lot 4 shown on the plat of AURORA WEST SUBDIVISION REPLAT,
recorded September 5, 2007 in Volume 3 of Book 3, Page 386, as to Lot 1 of the
Pacific Aurora Subdivision only, but only to the extent such easement benefits
the above-described Lots.

 

Railroad Easement 80 feet in width located under a portion of Harvest Drive, as
shown on the plat of AURORA WEST SUBDIVISION REPLAT, recorded September 5, 2007
in Volume 3 of Book 3, Page 386, but only to the extent such easement benefits
the above-described Lots.

 

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated March 7, 2007, recorded March 21, 2007 as Inst. No.
2007-00488, in Misc. Book 46, Page 146.

 

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated March 6, 2007, recorded March 21, 2007 as Inst. No.
2007-00519, in Misc. Book 46, Page 150.

 

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated February 22, 2007, recorded March 21, 2007 as Inst. No.
2007-00520, in Misc. Book 46, Page 151.

 

Underground utility easement as set forth more fully in Easement (Utility and
Right to Enter) dated May 21, 2007, recorded May 31, 2007 as Inst. No.
2007-01052, in Misc. Book 46, Page 189.

 

Railroad Easement 80 feet in width located under a portion of Harvest Drive, as
shown on the plat of AURORA WEST SUBDIVISION REPLAT, recorded September 5, 2007
in Plat Book 3, Plat Cabinet C, Page 287 as to Lot 9 and Outlot 1, but only to
the extent such easement benefits the above-described Lots.

 



D-1

 



 

Exhibit E

 

Purchase Price Allocation Methodology

 

Pursuant to Section 11.1(e) of this Agreement, Seller and Buyer agree that the
Purchase Price and the liabilities of the Company (plus other relevant items for
income Tax purposes) shall be allocated among the assets of the Company for all
Tax purposes, and the Allocation Schedule shall be prepared in a manner
consistent with the methodology set forth in the chart below:

 

Asset Class Asset Description Methodology I Cash and Cash Equivalents Net Book
Value II Actively Traded Personal Property Net Book Value III Mark-to-Market
Assets and Accounts Receivable Net Book Value IV Inventory Net Book Value V
Other Assets Net Book Value VI Section 197 intangibles (other than Goodwill and
Going Concern Value) Net Book Value VII Goodwill and Going Concern Value
Residual

 

For purposes of this Allocation Schedule, the “Net Book Value” amounts set forth
above shall be determined on an accrual basis in accordance with GAAP.

 

 

E-1

